 


117 HR 4309 IH: Clean Energy Innovation and Deployment Act of 2021
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 4309 
IN THE HOUSE OF REPRESENTATIVES 
 
July 1, 2021 
Ms. DeGette (for herself, Mr. Peters, and Ms. Kuster) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Science, Space, and Technology, Ways and Means, Transportation and Infrastructure, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To advance innovation in and deployment of zero-emission electricity technology, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Clean Energy Innovation and Deployment Act of 2021. (b)Table of contentsThe table of contents for this Act is as follows:  
 
Sec. 1. Short title; table of contents. 
Title I—Investment in Clean Energy Technology Innovation 
Sec. 100. Purpose. 
Subtitle A—Clean Energy Deployment Administration 
Sec. 101. Definitions. 
Sec. 102. Energy technology deployment goals. 
Sec. 103. Clean Energy Deployment Administration. 
Sec. 104. Administration functions. 
Sec. 105. Improvements to existing clean energy investment programs. 
Sec. 106. Federal credit authority. 
Sec. 107. General provisions. 
Subtitle B—Carbon-Free Technology Innovation 
Sec. 111. Demand efficiency technology innovation. 
Sec. 112. Super hot rock geothermal energy technology innovation. 
Sec. 113. Zero carbon fuel technology innovation. 
Sec. 114. Advanced nuclear reactor innovation. 
Sec. 115. National offshore wind energy goal. 
Title II—Zero-Emission Electricity Standard 
Sec. 200. Purpose. 
Subtitle A—Zero-Emission Electricity Standard 
Sec. 201. Definitions. 
Sec. 202. Zero-emission electricity requirement. 
Sec. 203. Zero-emission electricity credit trading program. 
Sec. 204. Determination and issuance of quantity of zero-emission electricity credits. 
Sec. 205. Carbon Mitigation Fund. 
Sec. 206. State programs. 
Sec. 207. Report to Congress. 
Sec. 208. Information collection. 
Sec. 209. Civil penalties. 
Sec. 210. Regulations. 
Subtitle B—Methane Regulation 
Sec. 211. Methane regulation. 
Title III—Incentives for the Accelerated Deployment of Zero-Emission Electricity 
Sec. 300. Purpose. 
Subtitle A—Incentives for the Accelerated Deployment of 80-Percent and 100-Percent Zero-Emission Electricity Systems 
Sec. 301. Zero-emission electricity acceleration investment tax credit. 
Sec. 302. Zero-emission electricity acceleration grants. 
Sec. 303. Recipients of certain clean energy investment tax credits. 
Subtitle B—Carbon-Targeted zero-Emission electricity tax credit 
Sec. 311. Carbon-targeted zero-emission electricity tax credit. 
Sec. 312. Election to treat carbon-targeted zero-emission electricity facility as energy property. 
Sec. 313. Energy tax credit monetization. 
Title IV—Low-Income Rate-Payer Protection 
Sec. 400. Purpose. 
Sec. 401. Weatherization assistance program. 
Sec. 402. LIHEAP authorization. 
Title V—Energy Workforce Transition and Training 
Sec. 500. Purposes and definitions. 
Subtitle A—State Energy Plans 
Sec. 501. State energy plans. 
Sec. 502. Authorization of appropriations. 
Subtitle B—Energy Workforce Transition 
Sec. 511. Energy Workforce Transition Office and Advisory Committee. 
Sec. 512. Energy workforce transition plans and reemployment of affected workers. 
Subtitle C—Modern Energy Workforce Development 
Part 1—Modern Energy Workforce Development 
Sec. 521. Modern energy workforce development. 
Sec. 522. Clean Energy Jobs Training Program. 
Sec. 523. University Zero-Emission Energy Leadership Program. 
Sec. 524. Authorization of appropriations. 
Part 2—Climate Resiliency Corps 
Sec. 531. Establishment of the Climate Resiliency Corps. 
Sec. 532. Board of Directors of the Climate Resiliency Corps. 
Sec. 533. Chief executive officer of the Climate Resiliency Corps. 
Sec. 534. Senior management. 
Sec. 535. General employment within the Climate Resiliency Corps. 
Sec. 536. Project applications. 
Sec. 537. Funding. 
IInvestment in Clean Energy Technology Innovation 
100.PurposeThe purpose of this title is to facilitate innovation in a wide range of zero-emission electricity technologies. AClean Energy Deployment Administration 101.DefinitionsIn this subtitle: 
(1)AdministrationThe term Administration means the Clean Energy Deployment Administration established by section 103. (2)AdministratorThe term Administrator means the Administrator of the Administration. 
(3)Advisory CouncilThe term Advisory Council means the Energy Technology Advisory Council of the Administration. (4)Breakthrough technologyThe term breakthrough technology means a clean energy technology that— 
(A)presents a significant opportunity to advance the goals developed by the Secretary under section 102, as assessed under the methodology established by the Advisory Council; and (B)has not been determined by the Secretary to be commercially ready. 
(5)Clean energy technologyThe term clean energy technology means a technology related to the production, use, transmission, storage, control, or conservation of energy that will contribute to the stabilization of the climate by reducing greenhouse gas emissions or sequestering or utilizing carbon dioxide and— (A)reduce the need for additional energy supplies by using existing energy supplies with greater efficiency; 
(B)transmit, distribute, or transport energy with greater effectiveness through the infrastructure of the United States; or (C)increase and diversify the sources of energy in the United States in a way that will reduce risk to human health, safety, and welfare and the environment and create energy security. 
(6)CostThe term cost has the meaning given the term in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a). (7)Direct loanThe term direct loan has the meaning given the term in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a). 
(8)Energy transition communityThe term energy transition community has the meaning given such term in section 500 of this Act.  (9)Financial institutionThe term financial institution means— 
(A)an insured bank (as defined in section 3(h) of the Federal Deposit Insurance Act (12 U.S.C. 1813(h))); (B)a commercial bank or trust company; 
(C)a private banker; (D)an agency or branch of a foreign bank in the United States; 
(E)any credit union; (F)a thrift institution; 
(G)a broker or dealer registered with the Securities and Exchange Commission under the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.); (H)a broker or dealer in securities or commodities; 
(I)an investment banker or investment company; (J)an insurance company;  
(K)a loan or finance company; and (L)a green bank. 
(10)FundThe term Fund means the Clean Energy Investment Fund established by section 105(a). (11)Green bankThe term green bank means a dedicated public or nonprofit specialized finance entity that— 
(A)is designed to strategically drive private capital into emerging low- and zero-emission goods and services; (B)uses finance tools to mitigate climate change; 
(C)does not take deposits; (D)is funded by government, public, private, or charitable contributions; and 
(E)invests alone or in conjunction with other investors. (12)Loan guaranteeThe term loan guarantee has the meaning given the term in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a). 
(13)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801). (14)SecretaryThe term Secretary means the Secretary of Energy. 
(15)SecurityThe term security has the meaning given the term in section 2 of the Securities Act of 1933 (15 U.S.C. 77b). (16)Small businessThe term small business means a business which is independently owned and operated and which is not dominant in its field of operation. The term small business may be further defined by the Administrator by the number of employees, dollar volume of business, net worth, net income, or other factors. 
(17)StateThe term State means— (A)a State; 
(B)the District of Columbia; (C)the Commonwealth of Puerto Rico; and 
(D)any other territory or possession of the United States. 102.Energy technology deployment goals (a)GoalsNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the Advisory Council, shall develop and publish for review and comment in the Federal Register near-, medium-, and long-term goals (including numerical performance targets at appropriate intervals to measure progress toward those goals) for the deployment of clean energy technologies through the credit support programs established by this subtitle to promote— 
(1)the deployment, by not later than 2050, of electric generating capacity with net-zero greenhouse gas emissions, that is sufficient to reliably meet the projected energy demand of the United States in 2050;  (2)clean energy technologies in vehicles and fuels that will substantially reduce the reliance of the United States on foreign sources of energy and insulate consumers from the volatility of global energy markets; 
(3)a domestic commercialization and manufacturing capacity that will establish the United States as a world leader in clean energy technologies across multiple sectors; (4)the installation of electricity transmission infrastructure with the capacity to provide the cost-effective deployment of zero-emission electricity technologies appropriate to each region of the United States; 
(5)the transformation of the building stock of the United States to net zero energy consumption; (6)the recovery, use, and prevention of waste energy; 
(7)domestic manufacturing of clean energy technologies on a scale that is sufficient to achieve price parity with conventional energy sources; (8)domestic production of commodities and materials, including steel, chemicals, polymers, and cement, through the use of clean energy technologies that will establish the United States as a world leader in the environmentally sustainable production of such commodities and materials; 
(9)a robust, efficient, and interactive electricity transmission grid that will allow for the incorporation of clean energy technologies, distributed generation, smart grid functions, and demand-response in each regional electric grid; (10)a variety of financial products intended to allow owners and users of residential, retail, commercial, and industrial buildings to make energy efficiency and distributed generation technology investments with reasonable payback periods;  
(11)technical assistance to States and other political subdivisions that do not have green banks to establish independent, nonprofit green banks in such States and political subdivisions, including by working with relevant stakeholders in such States and political subdivisions; (12)loan guarantees, credit enhancements, and other financial products to extend the reach and effectiveness of local, State, and regional financing entities, including green banks, and particularly to support their ability to finance local projects that— 
(A)provide jobs; (B)mitigate greenhouse gas emissions; and 
(C)serve— (i)low-income, minority, and distressed neighborhoods (within the meaning of section 910 of the Housing and Community Development Act of 1992 (12 U.S.C. 2901 note; Public Law 102–550)); or 
(ii)low-income, minority, and rural consumers (within the meaning of the final rule of the Bureau of Consumer Financial Protection entitled Ability-to-Repay and Qualified Mortgage Standards Under the Truth in Lending Act (Regulation Z) (78 Fed. Reg. 6408 (January 30, 2013))); and (13)such other goals as the Secretary, in consultation with the Advisory Council, determines to be consistent with this subtitle.  
(b)RevisionsThe Secretary shall revise the goals established under subsection (a), from time to time as appropriate, to account for advances in technology and infrastructure. 103.Clean Energy Deployment Administration (a)Establishment (1)In generalThere is established in the Department of Energy an administration, to be known as the Clean Energy Deployment Administration. There shall be at the head of the Administration an Administrator and a Board of Directors, who shall be appointed by the President with the advice and consent of the Senate. 
(2)Status 
(A)In generalThe Administration (including officers, employees, and agents of the Administration) shall not be responsible to, or subject to the authority, direction, or control of, any other officer, employee, or agent of the Department of Energy other than the Secretary, acting through the Administrator. (B)Exemption from reorganizationThe Administration shall be exempt from the reorganization authority provided under section 643 of the Department of Energy Organization Act (42 U.S.C. 7253). 
(C)Inspector GeneralSection 12 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (i)in paragraph (1), by inserting the Administrator of the Clean Energy Deployment Administration; after Export-Import Bank;; and 
(ii)in paragraph (2), by inserting the Clean Energy Deployment Administration, after Export-Import Bank,. (3)Offices (A)Principal officeThe Administration shall— 
(i)maintain the principal office of the Administration in the District of Columbia; and (ii)for purposes of venue in civil actions, be considered to be a resident of the District of Columbia. 
(B)Other officesThe Administration may establish other offices in such other places as the Administration considers necessary or appropriate for the conduct of the business of the Administration. (b)Administrator (1)In generalThe Administrator shall be— 
(A)appointed by the President, with the advice and consent of the Senate, for a 5-year term; and (B)compensated at the annual rate of basic pay prescribed for level II of the Executive Schedule under section 5313 of title 5, United States Code. 
(2)DutiesThe Administrator shall— (A)serve as— 
(i)the Chief Executive Officer of the Administration; and (ii)the Chairman of the Board of Directors; 
(B)consult with the Secretary of Agriculture, the Secretary of the Interior, the Administrator of the Environmental Protection Agency, and the heads of other agencies as appropriate, in carrying out the duties described in this paragraph; (C)ensure that— 
(i)the Administration operates in a safe and sound manner, including maintenance of adequate capital and internal controls (consistent with section 404 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262)); (ii)the operations and activities of the Administration foster liquid, efficient, competitive, and resilient energy and energy efficiency finance markets; 
(iii)the Administration carries out this subtitle only through activities that are authorized under and consistent with this subtitle; and (iv)the activities of the Administration and the manner in which the Administration is operated are consistent with the public interest; 
(D)develop policies and procedures for the Administration that will— (i)promote a self-sustaining portfolio of investments that will maximize the value of investments to effectively promote clean energy technologies; 
(ii)promote transparency and openness in Administration operations; (iii)afford the Administration with sufficient flexibility to carry out this subtitle; 
(iv)provide for the efficient processing of applications; (v)promote the participation of private and public financial institutions and other sources of private capital in investments, on commercially reasonable terms, if and to the extent the capital is available; and  
(vi)promote the availability of financial products to small business by working with entities, including green banks, that have appropriate expertise in extending credit or other relevant financial services to small businesses that are developing clean energy technologies;  (E)ensure, to the maximum extent practicable and to the extent of available resources, that on the request of any energy transition community or Indian Tribe, such energy transition community or Indian Tribe shall have available scientific and technical information and expertise for use in the regulation, development, and management of clean energy technologies, either— 
(i)directly, acting through Federal officials within the Administration; or (ii)indirectly, by providing financial assistance to an energy transition community or an Indian Tribe to secure independent assistance in the regulation, development, and management of clean energy technologies; and 
(F)with the concurrence of the Board of Directors, establish expected loss reserves for the support provided by the Administration consistent with section 104(a). (c)Board of Directors (1)In generalThe Board of Directors of the Administration shall consist of— 
(A)the Secretary or the designee of the Secretary, who shall serve as an ex officio voting member of the Board of Directors; (B)the Administrator, who shall serve as the Chairman of the Board of Directors; and 
(C)7 additional members who shall— (i)be appointed by the President, with the advice and consent of the Senate, for staggered 5-year terms; and 
(ii)have experience in banking or financial services relevant to the operations of the Administration, including individuals with substantial experience in the development of energy projects, the electricity generation sector, the transportation sector, the manufacturing sector, the energy efficiency sector, or helping low-income, minority, and distressed neighborhoods (within the meaning of section 910 of the Housing and Community Development Act of 1992 (12 U.S.C. 2901 note; Public Law 102–550)) develop and benefit from clean energy technologies. (2)DutiesThe Board of Directors shall— 
(A)oversee the operations of the Administration and ensure industry best practices are followed in all financial transactions involving the Administration; (B)consult with the Administrator on the general policies and procedures of the Administration to ensure that the interests of the taxpayers are protected; 
(C)ensure that the portfolio of investments of the Administration are consistent with this subtitle and with the long-term financial stability of the Administration; (D)ensure that the operations and activities of the Administration are consistent with the development of a robust private sector that can provide commercial loans or financing products for clean energy technologies; and 
(E)not serve on a full-time basis, except that the Board of Directors shall meet at least quarterly to review, as appropriate, applications for credit support and set policies and procedures as necessary. (3)RemovalAn appointed member of the Board of Directors may be removed from office by the President for good cause. 
(4)VacanciesAn appointed seat on the Board of Directors that becomes vacant shall be filled by appointment by the President, but only for the unexpired portion of the term of the vacating member. (5)Compensation of membersAn appointed member of the Board of Directors shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level III of the Executive Schedule under section 5314 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Board of Directors. 
(d)Energy Technology Advisory Council 
(1)In generalThe Administration shall have an Energy Technology Advisory Council consisting of— (A)6 members selected by the Secretary; and 
(B)3 members selected by the Board of Directors of the Administration. (2)QualificationsThe members of the Advisory Council shall— 
(A)have relevant scientific expertise; and (B)in the case of the members selected by the Secretary under paragraph (1)(A), include representatives of— 
(i)the academic community; (ii)the private research community;  
(iii)National Laboratories; (iv)the technology or project development community; 
(v)the commercial energy financing and operations sector; and (vi)the electric generation sector, including at least one person who is knowledgeable of the electric cooperative sector. 
(3)Duties 
(A)AdviceThe Advisory Council shall provide advice to the Administration regarding the technological approaches that should be supported by the Administration to meet the goals developed by the Secretary under section 102. (B)Methodology for assessmentThe Advisory Council shall develop and publish for comment in the Federal Register a methodology for the assessment of clean energy technologies. Such methodology shall— 
(i)allow the Administration to evaluate projects based on the progress likely to be achieved per-dollar invested in clean energy technology; and (ii)take into account the extent to which support for a clean energy technology is likely to accrue benefits that are attributable to commercial-scale deployment taking place earlier than that which otherwise would have occurred without the support. 
(4)Term 
(A)In generalMembers of the Advisory Council shall have 5-year staggered terms, as determined by the Secretary and the Administrator. (B)ReappointmentA member of the Advisory Council may be reappointed. 
(5)CompensationA member of the Advisory Council, who is not otherwise compensated as a Federal employee, shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Advisory Council. (e)Staff (1)In generalThe Administrator, in consultation with the Board of Directors, may— 
(A)appoint and terminate such officers, attorneys, employees, and agents as are necessary to carry out this subtitle; and (B)vest those personnel with such powers and duties as the Administrator determines to be necessary. 
(2)Direct hire authority 
(A)In generalNotwithstanding section 3304 and sections 3309 through 3318 of title 5, United States Code, the Administrator may, on a determination that there is a severe shortage of candidates or a critical hiring need for particular positions, recruit and directly appoint highly qualified critical personnel with specialized knowledge important to the function of the Administration into the competitive service. (B)ExceptionThe authority granted under subparagraph (A) shall not apply to positions in the excepted service or the Senior Executive Service. 
(C)RequirementsIn exercising the authority granted under subparagraph (A), the Administrator shall ensure that any action taken by the Administrator— (i)is consistent with the merit principles of section 2301 of title 5, United States Code; and 
(ii)complies with the public notice requirements of section 3327 of title 5, United States Code. (D)Termination of effectivenessThe authority provided by this paragraph terminates effective on the date that is 3 years after the date of enactment of this Act. 
(3)Critical pay authority 
(A)In generalNotwithstanding section 5377 of title 5, United States Code, and without regard to the provisions of that title governing appointments in the competitive service or the Senior Executive Service and chapters 51 and 53 of that title (relating to classification and pay rates), the Administrator may establish, fix the compensation of, and appoint individuals to critical positions needed to carry out the functions of the Administration, if the Administrator certifies that— (i)the positions require expertise of an extremely high level in a financial, technical, or scientific field; 
(ii)the Administration would not successfully accomplish an important mission without such an individual; and (iii)exercise of the authority is necessary to recruit an individual who is exceptionally well qualified for the position. 
(B)LimitationsThe authority granted under subparagraph (A) shall be subject to the following conditions: (i)The number of critical positions authorized by subparagraph (A) may not exceed 20 at any given time in the Administration. 
(ii)The term of an appointment under subparagraph (A) may not exceed 4 years. (iii)An individual appointed under subparagraph (A) may not have been an Administration employee at any time during the 2-year period preceding the date of appointment. 
(iv)Total annual compensation for any individual appointed under subparagraph (A) may not exceed the highest total annual compensation payable at the rate determined under section 104 of title 3, United States Code. (v)An individual appointed under subparagraph (A) may not be considered to be an employee for purposes of subchapter II of chapter 75 of title 5, United States Code. 
(C)NotificationEach year, the Administrator shall submit to Congress a notification that lists each individual appointed under this paragraph. 104.Administration functions (a)Direct support (1)In generalThe Administration may issue direct loans, letters of credit, loan guarantees, insurance products, or such other credit support (including through participation as a co-lender or a lending member of a syndication) as the Administrator considers appropriate to deploy clean energy technologies if the Administrator has determined that deployment of the technologies would benefit or be accelerated by the support. 
(2)Eligibility criteriaIn carrying out this subsection and awarding credit support to projects, the Administrator shall account for— (A)how the technology rates based on an evaluation methodology established by the Advisory Council; 
(B)how the project fits with the goals developed by the Secretary under section 102; and (C)the potential for the applicant to successfully complete the project. 
(3)Risk 
(A)Technology riskIn this paragraph, the term technology risk— (i)means risk during construction or operation associated with the design, development, or deployment of a clean energy technology from the perspective of commercial lenders, that may be increased as a result of the absence of adequate historical construction, operating, or performance data from commercial applications of the technology; and 
(ii)includes risk associated with the cost, schedule, performance, reliability, maintenance, and the perception of risk. (B)Expected loan loss reserveThe Administrator shall establish an expected loan loss reserve to account for estimated losses attributable to activities under this section that is consistent with the purposes of— 
(i)developing breakthrough technologies to the point at which the associated technology risk is largely mitigated; (ii)achieving widespread deployment and advancing the commercial viability of clean energy technologies; and 
(iii)advancing the goals developed by the Secretary under section 102. (C)Initial expected loan loss reserveUntil such time as the Administrator determines sufficient data exist to establish an expected loan loss reserve that is appropriate, the Administrator shall consider establishing an initial rate of 10 percent for the portfolio of investments under this subtitle.  
(D)Portfolio investment approachThe Administration shall— (i)use a portfolio investment approach to mitigate risk and diversify investments across technologies; 
(ii)to the maximum extent practicable and consistent with long-term self-sufficiency, weigh the portfolio of investments in projects to advance goals developed by the Secretary under section 102; and (iii)consistent with the expected loan loss reserve established under this paragraph, provide the maximum practicable percentage of support to promote breakthrough technologies. 
(E)Loss rate review 
(i)In generalThe Board of Directors shall review on an annual basis the loss rates of the portfolio to determine the adequacy of the reserves. (ii)ReportNot later than 90 days after the date of the initiation of each review under clause (i), the Administrator shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report describing the results of the review and any recommended policy changes. 
(4)Application review 
(A)In generalTo the maximum extent practicable and consistent with sound business practices, the Administration shall seek to consolidate reviews of applications for credit support under this subtitle such that final decisions on applications can be issued not later than 180 days after the date of submission of a completed application. (B)Environmental reviewIn carrying out this subtitle, the Administration shall, to the maximum extent practicable— 
(i)avoid duplicating efforts that have already been undertaken by other agencies, including State agencies acting under Federal programs; and (ii)with the advice of the Council on Environmental Quality and any other applicable agencies, use the administrative records of similar reviews conducted throughout the executive branch to develop the most expeditious review process practicable. 
(5)Wage rate requirementsWith respect to the labor standards specified in this section, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.  (b)Indirect support (1)In generalThe Administration shall develop financial products and arrangements to promote widespread deployment of, and private sector support of, clean energy technologies by facilitating aggregation of small projects and by providing indirect credit support, including credit enhancement, to private and public entities, including green banks. 
(2)Financial productsThe Administration— (A)in cooperation with Federal, State, local, and private sector entities, shall develop debt instruments that directly aggregate, or provide for the aggregation of, projects for the deployment of clean energy technology on a scale appropriate for residential or commercial applications; and 
(B)may insure, purchase, and make commitments to purchase, any debt instrument associated with the deployment of a clean energy technology (including instruments secured by liens or other collateral related to the funding of clean energy technology) for the purposes of enhancing the availability of private financing for deployment of clean energy technology. (3)Disposition of debt or interestThe Administration may acquire, hold, and sell or otherwise dispose of, pursuant to commitments or otherwise, any debt associated with the deployment of clean energy technologies or interest in the debt. 
(4)Pricing 
(A)In generalThe Administrator may establish requirements, and impose charges or fees, which may be regarded as elements of pricing, for different classes of sellers, servicers, or services. (B)Classification of sellers and servicersFor the purpose of subparagraph (A), the Administrator may classify sellers and servicers as necessary to promote transparency and liquidity and to properly characterize the risk of default. 
(5)EligibilityThe Administrator shall establish— (A)eligibility criteria for loan originators, sellers, and servicers seeking support for portfolios of financial obligations relating to clean energy technologies to ensure the capability of the loan originators, sellers, and servicers to perform the functions required to maintain the expected performance of the portfolios; and 
(B)such criteria, standards, guidelines, and mechanisms such that, to the maximum extent practicable, loan originators and sellers will be able to determine the eligibility of loans for resale at the time of initial lending. (6)Secondary market support (A)In generalThe Administration may lend on the security of, and make commitments to lend on the security of, any debt that the Administration has issued or is authorized to purchase under this section. 
(B)Authorized actionsOn such terms and conditions as the Administrator may prescribe, the Administration may, based on the debt and with the concurrence of the Board of Directors— (i)give security or guarantee; 
(ii)pay interest or other return; and (iii)issue notes, debentures, bonds, or other obligations or securities. 
(7)Lending activities 
(A)In generalThe Administrator shall determine— (i)the volume of the lending activities of the Administration; and 
(ii)the types of loan ratios, risk profiles, interest rates, maturities, and charges or fees in the secondary market operations of the Administration. (B)ObjectivesDeterminations under subparagraph (A) shall be consistent with the objectives of— 
(i)providing an attractive investment environment for clean energy technologies; (ii)making the operations of the Administration self-supporting over the long term; and 
(iii)advancing the goals developed by the Secretary under section 102. 105.Improvements to existing clean energy investment programs (a)Clean Energy Investment Fund (1)EstablishmentThere is established in the Treasury of the United States a revolving fund, to be known as the Clean Energy Investment Fund, consisting of— 
(A)such amounts as are deposited in the Fund under this subtitle and amendments made by this subtitle; and (B)such sums as may be appropriated to the Fund. 
(2)Expenditures from fund 
(A)In generalAmounts in the Fund shall be available to the Secretary for obligation without fiscal year limitation, to remain available until expended. (B)Administrative expenses (i)FeesFees collected by the Secretary of the Treasury for expenses related to the administrative needs of the Fund shall be available without limitation to cover applicable expenses. 
(ii)FundTo the extent that administrative expenses are not reimbursed through fees, an amount not to exceed 1.5 percent of the amounts in the Fund as of the beginning of each fiscal year shall be available to pay the administrative expenses for the fiscal year necessary to carry out title XVII of the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.). (3)Transfers of amounts (A)In generalThe amounts required to be transferred to the Fund under this subsection shall be transferred at least monthly from the general fund of the Treasury to the Fund on the basis of estimates made by the Secretary of the Treasury. 
(B)Cash flowsCash flows associated with costs of the Fund described in section 502(5)(B) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5)(B)) shall be transferred to appropriate credit accounts. (C)AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates were in excess of or less than the amounts required to be transferred. 
(b)Revisions to loan guarantee program authority 
(1)Definition of commercial technologySection 1701(1) of the Energy Policy Act of 2005 (42 U.S.C. 16511(1)) is amended by striking subparagraph (B) and inserting the following:  (B)ExclusionThe term commercial technology does not include a technology solely by the use of the technology in— 
(i)a demonstration project funded by the Department; or (ii)a project for which the Secretary approved a guarantee.. 
(2)SubrogationSection 1702(g)(2) of the Energy Policy Act of 2005 (42 U.S.C. 16512(g)(2)) is amended by striking subparagraphs (B) and (C) and inserting the following:  (B)Superiority of rightsExcept as provided in subparagraph (C), the rights of the Secretary, with respect to any property acquired pursuant to a guarantee or related agreements, shall be superior to the rights of any other person with respect to the property. 
(C)Terms and conditionsA guarantee agreement shall include such detailed terms and conditions as the Secretary determines appropriate to— (i)protect the interests of the United States in the case of default; 
(ii)have available all the patents and technology necessary for any person selected, including the Secretary, to complete and operate the project; (iii)provide for sharing the proceeds received from the sale of project assets with other creditors or control the disposition of project assets if necessary to protect the interests of the United States in the case of default; and 
(iv)provide such lien priority in project assets as necessary to protect the interests of the United States in the case of a default.. 106.Federal credit authority (a)Transfer of functions and authority (1)In general (A)DeadlineSubject to paragraph (2), on a finding by the Secretary and the Administrator that the Administration is sufficiently ready to assume the functions, and that applicants to those programs will not be unduly adversely affected, but in no case later than 18 months after the date of enactment of this Act, the functions and authority of the Secretary described in subparagraph (B) shall be transferred to the Administration. 
(B)Functions and authorityThe functions and authority of the Secretary described in this subparagraph are functions and authority under— (i)title XVII of the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.); 
(ii)section 2602(c) of the Energy Policy Act of 1992 (25 U.S.C. 3502(c)); and (iii)financial services and program management for grant, loan, and other credit enhancement programs authorized to be administered by the Secretary under any other provision of law, as the Secretary determines appropriate.  
(2)Failure to transfer functionsIf the functions and authorities are not transferred to the Administration in accordance with paragraph (1), the Secretary and the Administrator shall submit to Congress a report on the reasons for delay and an expected timetable for transfer of the functions and authorities to the Administration not later than 2 years after the enactment of this title and every year thereafter until the functions and authorities are transferred to the Administration. (3)Effect on existing rights and obligationsThe transfer of functions and authority under this subsection shall not affect the rights and obligations of any party that arise under a predecessor program or authority prior to the transfer under this subsection. 
(4)Transfer of Fund authority 
(A)In generalOn transfer of functions pursuant to paragraph (1), the Administration shall have all authorities to make use of the Fund reserved for the Secretary before the transfer. (B)Administrative expensesEffective beginning on the date of enactment of this Act, the Administrator may make use of up to 1.5 percent of the amounts in the Fund as of the beginning of each fiscal year to pay administrative expenses for that fiscal year to carry out this subtitle. 
(5)Use 
(A)In generalAmounts in the Fund shall be available for discharge of liabilities and all other expenses of the Administration, including subsequent transfer to the respective credit accounts. (B)LiabilityAll activities of the Administration that could result in a liability for the United States shall be transparently accounted for and no obligation or liability may be incurred unless— 
(i)the appropriate amounts are transferred to credit accounts for activities pursuant to the Federal Credit Reform Act of 1990 (2 U.S.C. 661a); or (ii)sufficient amounts are reserved within the Fund to account for such liabilities. 
(6)Initial investment 
(A)In generalOn transfer of functions pursuant to paragraph (1), out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Fund to carry out this subtitle $10,000,000,000, to remain available until expended.  (B)Receipt and acceptanceThe Fund shall be entitled to receive and shall accept, and shall be used to carry out this subtitle, the funds transferred to the Fund under subparagraph (A), without further appropriation. 
(7)Authorization of appropriationsIn addition to funds made available by paragraphs (1) through (6), there are authorized to be appropriated to the Fund such sums as are necessary to carry out this subtitle. (b)Payments of liabilitiesAny payment to discharge liabilities arising from agreements under this subtitle shall be made exclusively out of the Fund or the associated credit account, as appropriate. 
(c)Fees 
(1)In generalConsistent with carrying out this subtitle, the Administrator shall charge fees or collect compensation generally in accordance with commercial rates.  (2)Availability of feesAll fees collected by the Administration may be retained by the Administration and placed in the Fund and may remain available to the Administration, without further appropriation or fiscal year limitation, for use in carrying out this subtitle. 
(3)Breakthrough technologiesThe Administration shall charge the minimum amount in fees or compensation practicable for breakthrough technologies, consistent with the long-term viability of the Administration, unless the Administration first determines that a higher charge will not impede the development of the technology. (4)Alternative fee arrangementsThe Administration may use such alternative arrangements (such as profit participation, contingent fees, and other valuable contingent interests) as the Administration considers appropriate to compensate the Administration for the expenses of the Administration and the risk inherent in the support of the Administration. 
(d)Cost transfer authorityAmounts collected by the Administration for the cost of a loan or loan guarantee shall be transferred by the Administration to the respective credit program accounts. (e)Supplemental borrowing authorityIn order to maintain sufficient liquidity for activities authorized under section 104(b), the Administration may issue notes, debentures, bonds, or other obligations for purchase by the Secretary of the Treasury. 
(f)Public debt transactionsFor the purpose of subsection (e)— (1)the Secretary of the Treasury may use as a public debt transaction the proceeds of the sale of any securities issued under chapter 31 of title 31, United States Code; and 
(2)the purposes for which securities may be issued under that chapter are extended to include any purchase under this subsection. (g)Maximum outstanding holdingThe Secretary of the Treasury shall purchase instruments issued under subsection (e) to the extent that the purchase would not increase the aggregate principal amount of the outstanding holdings of obligations under subsection (e) by the Secretary of the Treasury to an amount that is greater than $2,000,000,000. 
(h)Rate of returnEach purchase of obligations by the Secretary of the Treasury under this section shall be on terms and conditions established to yield a rate of return determined by the Secretary of the Treasury to be appropriate, taking into account the current average rate on outstanding marketable obligations of the United States as of the last day of the month preceding the purchase. (i)Sale of obligationsThe Secretary of the Treasury may at any time sell, on terms and conditions and at prices determined by the Secretary of the Treasury, any of the obligations acquired by the Secretary of the Treasury under this section. 
(j)Public debt transactionsAll redemptions, purchases, and sales by the Secretary of the Treasury of obligations under this section shall be treated as public debt transactions of the United States. 107.General provisions (a)Immunity from impairment, limitation, or restriction (1)In generalAll rights and remedies of the Administration (including any rights and remedies of the Administration on, under, or with respect to any mortgage or any obligation secured by a mortgage) shall be immune from impairment, limitation, or restriction by or under— 
(A)any law (other than a law enacted by Congress expressly in limitation of this paragraph) that becomes effective after the acquisition by the Administration of the subject or property on, under, or with respect to which the right or remedy arises or exists or would so arise or exist in the absence of the law; or (B)any administrative or other action that becomes effective after the acquisition. 
(2)State lawThe Administrator may conduct the business of the Administration without regard to any qualification or law of any State relating to incorporation. (b)Use of other agenciesWith the consent of a department, establishment, or instrumentality (including any field office), the Administration may— 
(1)use and act through any department, establishment, or instrumentality; or (2)use, and pay compensation for, information, services, facilities, and personnel of the department, establishment, or instrumentality. 
(c)ProcurementThe Administrator shall be the senior procurement officer for the Administration for purposes of section 1702 of title 41, United States Code. (d)Financial matters (1)InvestmentsFunds of the Administration may be invested in such investments as the Board of Directors may prescribe. 
(2)Fiscal agentsAny Federal reserve bank or any bank for which, at the time of designation by the Administrator there is outstanding a designation by the Secretary of the Treasury as a general or other depository of public money, may be designated by the Administrator as a depositary or custodian or as a fiscal or other agent of the Administration.  (e)JurisdictionNotwithstanding section 1349 of title 28, United States Code, or any other provision of law— 
(1)the Administration shall be considered a corporation covered by sections 1345 and 1442 of title 28, United States Code; (2)all civil actions to which the Administration is a party shall be considered to arise under the laws of the United States, and the district courts of the United States shall have original jurisdiction of all such actions, without regard to amount or value, except that the courts of appeals shall have jurisdiction over civil actions pertaining to section 103(a)(3); and 
(3)any civil or other action, case or controversy in a court of a State, or in any court other than a district court of the United States, to which the Administration is a party may at any time before trial be removed by the Administration, without the giving of any bond or security and by following any procedure for removal of causes in effect at the time of the removal— (A)to the district court of the United States for the district and division embracing the place in which the same is pending; or 
(B)if there is no such district court, to the district court of the United States for the district in which the principal office of the Administration is located. (f)Periodic reportsNot later than 1 year after commencement of operation of the Administration and at least biannually thereafter, the Administrator shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that includes a description of— 
(1)the technologies supported by activities of the Administration; and (2)the performance of the Administration on meeting the goals developed by the Secretary under section 102. 
(g)Audits by the Comptroller General 
(1)In generalThe programs, activities, receipts, expenditures, and financial transactions of the Administration shall be subject to audit by the Comptroller General of the United States under such rules and regulations as may be prescribed by the Comptroller General. (2)AccessThe representatives of the Government Accountability Office shall— 
(A)have access to the personnel and to all books, accounts, documents, records (including electronic records), reports, files, and all other papers, automated data, things, or property belonging to, under the control of, or in use by the Administration, or any agent, representative, attorney, advisor, or consultant retained by the Administration, and necessary to facilitate the audit; (B)be afforded full facilities for verifying transactions with the balances or securities held by depositories, fiscal agents, and custodians; 
(C)be authorized to obtain and duplicate any such books, accounts, documents, records, working papers, automated data and files, or other information relevant to the audit without cost to the Comptroller General; and (D)have the right of access of the Comptroller General to such information under section 716(c) of title 31, United States Code. 
(3)Assistance and cost 
(A)In generalFor the purpose of conducting an audit under this subsection, the Comptroller General may, in the discretion of the Comptroller General, employ by contract, without regard to section 6101 of title 41, United States Code, professional services of firms and organizations of certified public accountants for temporary periods or for special purposes. (B)Reimbursement (i)In generalOn the request of the Comptroller General, the Administration shall reimburse the General Accountability Office for the full cost of any audit conducted by the Comptroller General under this subsection. 
(ii)CreditingSuch reimbursements shall— (I)be credited to the appropriation account entitled Salaries and Expenses, Government Accountability Office at the time at which the payment is received; and 
(II)remain available until expended. (h)Annual independent audits (1)In generalThe Administrator shall— 
(A)have an annual independent audit made of the financial statements of the Administration by an independent public accountant in accordance with generally accepted auditing standards; and (B)submit to the Secretary the results of the audit. 
(2)ContentIn conducting an audit under this subsection, the independent public accountant shall determine and report on whether the financial statements of the Administration— (A)are presented fairly in accordance with generally accepted accounting principles; and 
(B)comply with any disclosure requirements imposed under this subtitle. (i)Financial reports (1)In generalThe Administrator shall submit to the Secretary annual and quarterly reports of the financial condition and operations of the Administration, which shall be in such form, contain such information, and be submitted on such dates as the Secretary shall require. 
(2)Contents of annual reportsEach annual report shall include— (A)financial statements prepared in accordance with generally accepted accounting principles; 
(B)any supplemental information or alternative presentation that the Secretary may require; and (C)an assessment (as of the end of the most recent fiscal year of the Administration), signed by the chief executive officer and chief accounting or financial officer of the Administration, of— 
(i)the effectiveness of the internal control structure and procedures of the Administration; and (ii)the compliance of the Administration with applicable safety and soundness laws. 
(3)Special reportsThe Secretary may require the Administrator to submit other reports on the condition (including financial condition), management, activities, or operations of the Administration, as the Secretary considers appropriate. (4)AccuracyEach report of financial condition shall contain a declaration by the Administrator or any other officer designated by the Board of Directors of the Administration to make the declaration, that the report is true and correct to the best of the knowledge and belief of the officer. 
(5)Availability of reportsReports required under this section shall be published and made publicly available as soon as is practicable after receipt by the Secretary. (j)Scope and termination of authority (1)New obligationsThe Administrator shall not initiate any new obligations under this subtitle on or after January 1, 2039. 
(2)Reversion to SecretaryThe authorities and obligations of the Administration shall revert to the Secretary on January 1, 2039. BCarbon-Free Technology Innovation 111.Demand efficiency technology innovation (a)Report to CongressNot later than 1 year after the date of enactment of this section, the Secretary of Energy shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report describing— 
(1)recommendations for improving the modeling, operational, and planning practices used for the bulk electric system in order to better account for the integration of demand efficiency technologies and ensuring increased resiliency, mitigating peak system demand, and avoiding or deferring transmission investments; and (2)an assessment of existing regional and interregional transmission planning and siting processes and whether such processes are adequate with respect to the deployment of demand efficiency technologies. 
(b)ConsultationThe report under subsection (a) may be produced in consultation and coordination with the National Academy of Sciences. (c)DefinitionIn this section, the term demand efficiency technologies includes— 
(1)advanced metering infrastructure that records electricity use at defined intervals, ranging from hourly to real-time and provides data to electric utilities and customers, and which may include 2-way communications and instantaneous data transmission; (2)behind-the-meter smart devices with aggregation and control capabilities, which may include thermostats, heat pumps, lighting controls, electric vehicle chargers, and other appliances that can be equipped with communications and control capabilities; 
(3)power flow control and voltage management equipment and methods that allow grid operators to adjust remotely and in real time the amount of electricity flowing and manage the voltage on transmission lines; (4)dynamic line rating technologies and methods that can be used to determine the maximum power flow capacity and real-time constraints and conditions on a transmission line; and 
(5)dynamic transformer rating technologies and methods that allow electric companies and grid operators to understand the real-time operating conditions of transformers. 112.Super hot rock geothermal energy technology innovation (a)Demonstration projectsNot later than 1 year after the date of enactment of this section, the Secretary of Energy shall enter into agreements to carry out 1 or more demonstration projects of super hot rock engineered geothermal energy systems under which water is injected into the earth at a depth at which temperatures exceed 400 degrees Celsius and water reaches a supercritical state. 
(b)Report to CongressNot later than 3 years after the date of enactment of this section, the Secretary of Energy shall submit a report to Congress describing— (1)the demonstration projects described under subsection (a); 
(2)the result of said demonstration projects; (3)an assessment of the potential for utilization of super hot rock geothermal energy; and 
(4)a recommendation of next steps to explore the potential for the utilization of super hot rock geothermal energy. (c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Energy to carry out this section $70,000,000 per fiscal year for each of the 5 fiscal years beginning after the date of enactment of this section. 
113.Zero carbon fuel technology innovation 
(a)ConsortiaThe Secretary of Energy shall establish 1 or more consortia to conduct research and development in order to facilitate the large-scale commercial manufacture of efficient, low-cost, durable devices that use electricity to split water into hydrogen and oxygen. Activities conducted under this section shall focus on materials and component integration and manufacturing, and may include— (1)cell modeling and characterization; 
(2)scale-up and integration studies; and (3)membrane studies. 
(b)Report to CongressNot later than 1 year after the date of enactment of this section, the Secretary of Energy shall provide a report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate that shall include— (1)an inventory of existing pipeline assets in the United States, including a description of the materials used in and the quality of the pipeline networks; 
(2)an assessment of the capacity of pipeline networks to transport hydrogen and hydrogen carriers; (3)an assessment of the probability that embrittlement could occur within pipelines of the type and quality identified under paragraph (1) and an identification of the methodologies used in order to conduct such assessments; 
(4)an assessment of the cost of pipeline inlay with a range of materials to allow for the transportation of hydrogen and hydrogen carriers; (5)an identification of potential high-risk areas within existing infrastructure that deserve special attention with respect to safety and reliability; and 
(6)a safety protocol for assessing pipeline materials and system pressures in existing natural gas pipeline systems to determine their ability to safely distribute blends of natural gas and hydrogen and the potential for pipeline embrittlement, and such a protocol may include guidelines for conducting routine pipeline maintenance and inspection. (c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Energy to carry out this section $10,000,000 per fiscal year for each of the 5 fiscal years beginning after the date of enactment of this section. 
114.Advanced nuclear reactor innovation 
(a)National Reactor Innovation Center 
(1)Section 958(a) of the Energy Policy Act of 2005 (42 U.S.C. 16278(a)) is amended by striking to be proposed and funded, in whole or in part, by the private sector. (2)Section 958 of the Energy Policy Act of 2005 (42 U.S.C. 16278) is amended by adding at the end the following: 
 
(h)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section $40,000,000 for each of fiscal years 2023 through 2027.. (b)Advanced reactor demonstration program (1)Section 959A(c) of the Energy Policy Act of 2005 (42 U.S.C. 16279a(c)) is amended— 
(A)in paragraph (9)(C), by striking and at the end; (B)in paragraph (10)(F), by striking the period at the end and inserting ; and; and  
(C)by adding the following:  (11)carry out not less than four demonstration projects of any given reactor configuration involving new or significantly improved equipment, process, or production method.. 
(2)Section 959A of the Energy Policy Act of 2005 (42 U.S.C. 16279a) is amended by striking subsection (f) and inserting the following:  (f)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out the program under this subsection, $1,500,000,000 for each of fiscal years 2023 through 2027.. 
115.National offshore wind energy goalIt shall be a goal of the United States to deploy— (1)12.5 gigawatts of offshore wind energy by January 1, 2025; and 
(2)30 gigawatts of offshore wind energy by January 1, 2030. IIZero-Emission Electricity Standard 200.PurposeThe purpose of this title is to achieve 100 percent net zero-emission electricity between 2035 and 2050, depending on the availability of technology. 
AZero-Emission Electricity Standard 
201.DefinitionsIn this subtitle: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)AffiliateThe term affiliate has the meaning given such term in section 1262 of the Energy Policy Act of 2005 (42 U.S.C. 16451). (3)Associate companyThe term associate company has the meaning given such term in section 1262 of the Energy Policy Act of 2005 (42 U.S.C. 16451).  
(4)Behind-the-meter generation systemThe term behind-the-meter generation system means a system of generation of electric energy that operates on the electric consumer side of the applicable utility meter.  (5)Beneficial electrification-related reductionThe term beneficial electrification-related reduction means the net reduction of the aggregate greenhouse gas emissions attributable to a retail electricity supplier and an electric consumer as the result of the replacement of a nonelectric energy source used by the electric consumer with electric energy provided by the retail electricity supplier, including for the purpose of transportation, space heating, water heating, or industrial processes.  
(6)Carbon dioxide equivalentThe term carbon dioxide equivalent means the number of metric tons of carbon dioxide emissions with the same global warming potential over a 20-year period as 1 metric ton of another greenhouse gas, including, in determining such global warming potential— (A)the effects of climate-carbon feedbacks for both carbon dioxide and the other greenhouse gas, as determined in accordance with the Fifth Assessment Report of the Intergovernmental Panel on Climate Change; and 
(B)for methane, the effect of carbon dioxide resulting from methane oxidation in the atmosphere. (7)Carbon intensityThe term carbon intensity means the carbon dioxide equivalent emissions associated with the generation of 1 megawatt-hour of electric energy, as determined by the Administrator under section 204. 
(8)Electric consumerThe term electric consumer has the meaning given such term in section 3 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2602). (9)Federal Power Marketing AdministrationThe term Federal Power Marketing Administration means the Bonneville Power Administration, the Southeastern Power Administration, the Southwestern Power Administration, or the Western Area Power Administration. 
(10)Generating unitThe term generating unit means a unit or system of units that— (A)generates electric energy that is consumed in the United States; 
(B)generates not fewer than 20 megawatt-hours of electric energy per calendar year; and (C) (i)delivers electric energy to the electric grid; or 
(ii)in the case of a behind-the-meter generation system— (I)delivers electric energy to the electric grid; or 
(II)generates electric energy that is consumed onsite for a useful purpose other than for generating electric energy. (11)GeneratorThe term generator means the owner or operator of a generating unit. 
(12)Greenhouse gasThe term greenhouse gas includes each of the following:  (A)Carbon dioxide. 
(B)Methane. (C)Nitrous oxide. 
(D)Sulfur hexafluoride. (E)Any hydrofluorocarbon. 
(F)Any perfluorocarbon. (G)Nitrogen trifluoride. 
(H)Any fully fluorinated linear, branched, or cyclic— (i)alkane; 
(ii)ether; (iii)tertiary amine; or 
(iv)aminoether.  (I)Any perfluoropolyether.  
(J)Any hydrofluoropolyether. (K)Any other fluorocarbon, except for a fluorocarbon with a vapor pressure of less than 1 mm of Hg absolute at 25 degrees Celsius. 
(13)Qualified combined heat and power systemThe term qualified combined heat and power system means a system that— (A)uses the same energy source for the simultaneous or sequential generation of electric energy and thermal energy; 
(B)produces at least— (i)20 percent of the useful energy of the system in the form of electric energy; and 
(ii)20 percent of the useful energy of the system in the form of useful thermal energy; (C)to the extent that the system uses biomass, uses only qualified renewable biomass; and  
(D)operates with an energy efficiency percentage, as determined in accordance with section 48(c)(3)(C)(i) of the Internal Revenue Code of 1986, of greater than 60 percent on a year-round basis. (14)Qualified electricity generation (A)In generalThe term qualified electricity generation means the number of megawatt-hours of electric energy that a generator generates using a generating unit and— 
(i)sells directly or indirectly for use by electric consumers for purposes other than resale; or (ii)that is consumed onsite for a useful purpose other than for generating electric energy. 
(B)Affiliate salesFor purposes of calculating the quantity of electric energy sold by a retail electricity supplier under this paragraph, the quantity of electric energy sold— (i)by an affiliate of the retail electricity supplier, or an associate company of the retail electricity supplier, to an electric consumer (other than to a lessee or tenant of the affiliate or associate company) shall be treated as sold by the retail electricity supplier; and 
(ii)by such retail electricity supplier to an affiliate, lessee, or tenant of the retail electricity supplier shall not be considered to be a sale to an electric consumer.  (15)Qualified low-carbon fuel (A)In generalThe term qualified low-carbon fuel means a fuel that— 
(i)is produced through any process that significantly limits or avoids greenhouse gas emissions; and  (ii)does not release greenhouse gas emissions during combustion. 
(B)InclusionThe term qualified low-carbon fuel includes, subject to subparagraph (A)— (i)ammonia; and 
(ii)hydrogen. (16)Qualified renewable biomass (A)In generalThe term qualified renewable biomass means— 
(i)any crop byproduct, or crop residue, harvested from actively managed, or fallow, agricultural nonforested land that was cleared before January 1, 2021, if the harvesting of the byproduct or residue does not lead to a net decline in soil organic matter for the applicable land; (ii)any cellulose, hemicellulose, or lignin that is derived from a woody or nonwoody plant that is planted for closed-loop biomass, as defined in section 45(c)(2) of the Internal Revenue Code of 1986, on land that was, as of January 1, 2021— 
(I)actively managed cropland or fallow and nonforested cropland, as defined by the Department of Agriculture; (II)a brownfield site (as defined in section 101(39) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(39))); or 
(III) an abandoned mine site; (iii)nonhazardous algal or other micro-crop matter; 
(iv)waste— (I)that is burned in a qualified combined heat and power system; and 
(II)that is— (aa)a gas that is primarily composed of methane, and that has been generated entirely from the decomposition of organic matter, including sewage, food waste, animal waste, and agricultural waste; 
(bb)nonhazardous landscape or right-of-way trimmings;  (cc)vegetative matter removed from an area located not more than 200 yards from a building, residence, or campground for the purpose of protecting structures from wildfire; 
(dd)any byproduct of a wood mill or paper mill operation, including lignin in spent pulping liquors, that is demonstrated to otherwise be burned for energy onsite; (ee)plant material removed for the purposes of invasive or noxious plant species control; or 
(ff)downed wood from extreme weather events; and (v)food waste. 
(B)Limit of inclusion of invasive speciesExcept as provided in subparagraph (A)(iv)(II)(ee), the term qualified renewable biomass does not include any matter that the Secretary of Agriculture, in consultation with other Federal or State departments and agencies the Secretary determines appropriate, determines is derived from— (i)a plant that is invasive or noxious; or 
(ii)a species or varieties of plants that are potentially invasive. (C)OversightThe Administrator shall consult with the Chiefs of the United States Forest Service, the Fish and Wildlife Service, and the Natural Resources Conservation Service in implementing subparagraphs (A) and (B). 
(D)EmissionsThe term qualified renewable biomass does not include any biomass the processing or combustion of which results in emissions of— (i)an air pollutant for which air quality criteria has been issued under section 108 of the Clean Air Act (42 U.S.C. 7408); or 
(ii)a hazardous air pollutant (as defined in section 112 of the Clean Air Act (42 U.S.C. 7412(b))). (17)Qualified waste-to-energyThe term qualified waste-to-energy means electric energy generated— 
(A)from the combustion of— (i)post-recycled municipal solid waste, provided such combustion does not result in emissions of— 
(I)an air pollutant for which air quality criteria has been issued under section 108 of the Clean Air Act (42 U.S.C. 7408); or (II)a hazardous air pollutant (as defined in section 112 of the Clean Air Act (42 U.S.C. 7412)); 
(ii)gas produced from the gasification or pyrolization of post-recycled municipal solid waste; (iii)waste described in paragraph (16)(A)(iv)(II); 
(iv)other animal waste or animal byproducts; (v)food waste; 
(vi)a gas that is primarily composed of methane, and that has been generated entirely from the decomposition of organic matter, including sewage, food waste, animal waste, and agricultural waste; or (vii)if diverted from or separated from other waste out of a municipal waste stream— 
(I)paper products that are not commonly recyclable; (II)solid-wood yard waste, pallets, or crates; or 
(III)manufacturing and construction debris; and  (B)at a facility that the Administrator has certified, within the past 3 years, is in compliance with all applicable Federal and State environmental permits.  
(18)Retail electricity supplierThe term retail electricity supplier, as determined for each calendar year, means an entity in the United States that sold not fewer than 20 megawatt-hours of electric energy to electric consumers for purposes other than resale during the preceding calendar year. (19)SaleThe term sale, when used with respect to electric energy, has the meaning given such term in section 3(13) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2602(13)).  
(20)StateExcept as otherwise provided in this title, the term State means a State of the United States and any district, commonwealth, territory, or possession of the United States.  (21)Zero-emission electricityThe term zero-emission electricity means the amount, in megawatt-hours, of electric energy generated by a generating unit that is not associated with the release of greenhouse gases into the atmosphere, as calculated by multiplying— 
(A)the qualified electricity generation of the generating unit; by (B)the number that equals— 
(i)1.0; less (ii)the quotient obtained by dividing— 
(I)the carbon intensity of the generating unit; by  (II)0.82. 
(22)Zero-emission electricity creditThe term zero-emission electricity credit means a credit issued pursuant to section 204. 202.Zero-emission electricity requirement (a)Zero-Emission electricity requirement (1)Credit submission requirement (A)In generalExcept as otherwise provided in this section, effective beginning with calendar year 2023, for each calendar year, not later than June 1 of the following calendar year, each retail electricity supplier shall submit to the Administrator a quantity of zero-emission electricity credits that is equal to— 
(i)for each of calendar years 2023 and 2024, the quantity of zero-emission electricity credits determined under paragraph (3) for the retail electricity supplier for such calendar year; and (ii)for calendar year 2025 and each calendar year thereafter, the average of the quantity of zero-emission electricity credits determined under paragraph (3) for the retail electricity supplier for such calendar year and the two prior calendar years.  
(B)Accounting for undercompliance due to energy lossNotwithstanding subparagraph (A)(ii), beginning in 2035, and for each calendar year thereafter, if the percentage of national undercompliance due to energy loss is greater than 1 for the calendar year, a retail electricity supplier that has a percentage of individual undercompliance due to energy loss that is greater than 1 for the calendar year shall submit to the Administrator a quantity of zero-emission electricity credits that is equal to the number obtained by dividing— (i)the quantity of zero-emission electricity credits described in subparagraph (A)(ii); by 
(ii)the number that equals 1 minus— (I)the percentage of national undercompliance due to energy loss for the calendar year; divided by 
(II)100. (2)Voluntary assignment of compliance obligation by public power utilities and electric cooperativesAny retail electricity supplier that is an electric cooperative, a State, or any political subdivision of a State, may elect to enter into an agreement with a political subdivision of a State, an electric cooperative that has an obligation to serve such retail electricity supplier, or a generator, to assign any reporting or compliance obligation under this title to such other political subdivision of a State, electric cooperative, or generator. An assignment made under this paragraph shall be established through a binding agreement executed among the relevant parties. 
(3)Quantity of zero-emission electricity credits 
(A)In generalFor each calendar year, the Administrator shall determine a quantity of zero-emission electricity credits for a retail electricity supplier that is equal to the product obtained by multiplying— (i)the total quantity of electric energy, in megawatt-hours, consumed by electric consumers of the retail electricity supplier during the calendar year, that is provided by the retail electricity supplier or by a behind-the-meter generation system, as reported under subsection (b); by  
(ii)the minimum percentage of zero-emission electricity for the calendar year. (B)Deduction for beneficial electrification (i)DeductionTo account for beneficial electrification, in calculating the total quantity of electric energy consumed by electric consumers of a retail electricity supplier under subparagraph (A)(i), the Administrator shall deduct a quantity, in megawatt-hours, determined in accordance with clause (ii). 
(ii)DeterminationThe Administrator shall make a determination of the quantity of electric energy, in megawatt-hours, associated with beneficial electrification-related reductions for a retail electricity supplier for a calendar year. Such determination shall be made on the basis of— (I)the carbon intensity of the electric energy sold by the retail electricity supplier that results in such beneficial electrification-related reductions; and 
(II)the greenhouse gas emissions of nonelectric energy sources that were replaced with electric energy provided by the retail electricity supplier which results in such beneficial electrification-related reductions. (iii)Phase-out of deductionIn determining the quantity of electric energy to deduct under clause (ii), the Administrator shall ensure that the deduction is reduced to zero at the same rate that the minimum percentage of zero-emission electricity increases to 100 percent. 
(C)System support resourceFor any calendar year in which a generating unit that is owned by a retail electricity supplier has been designated a System Support Resource by the Federal Energy Regulatory Commission and is thereby required, by an Independent System Operator or Regional Transmission Organization, or under a State-regulated resource planning process, to remain in operation because retirement of the generating unit would harm the reliability of the electric energy transmission system, in calculating the total quantity of electric energy consumed by electric consumers of the retail electricity supplier under subparagraph (A)(i), the Administrator shall deduct the quantity of megawatt-hours of electricity generated by such generating unit during such calendar year.  (4)Average credit pricesFor each calendar year, the Administrator shall— 
(A)analyze the market for zero-emission electricity credits in order to determine the average annual price of zero-emission electricity credits for the calendar year; (B)determine whether the average annual price of a zero-emission electricity credit determined under subparagraph (A) is less than the breakthrough credit price under paragraph (6) for the calendar year; and 
(C)publish the determinations made under subparagraphs (A) and (B) by not later than January 31 of the year following the calendar year. (5)DefinitionsIn this subsection: 
(A)Annual percentage increase 
(i)In generalExcept as provided in clause (ii), the term annual percentage increase means, with respect to a retail electricity supplier, the product obtained by multiplying— (I)the difference between 100 percent and the baseline zero-emission electricity percentage; by— 
(II)1/27. (ii)Accelerated annual percentage increaseNotwithstanding clause (i), beginning with calendar year 2026, if the Administrator determines under paragraph (4) that the average annual price of a zero-emission electricity credit for each of the 3 or more calendar years prior to a calendar year (in this clause referred to as the applicable calendar year) is less than the breakthrough credit price for the applicable calendar year, the term annual percentage increase means, for the 1 calendar year that begins 4 years after the end of the applicable calendar year, the percentage that is— 
(I)twice the percentage described in clause (i) if the period of breakthrough credit prices is 3 consecutive calendar years;  (II)three times the percentage described in clause (i) if the period of breakthrough credit prices is 4 consecutive calendar years; 
(III)four times the percentage described in clause (i) if the period of breakthrough credit prices is 5 consecutive calendar years; (IV)five times the percentage described in clause (i) if the period of breakthrough credit prices is 6 consecutive calendar years; and 
(V)six times the percentage described in clause (i) if the period of breakthrough credit prices is 7 consecutive calendar years. (B)Baseline zero-emission electricity percentage (i)In generalThe term baseline zero-emission electricity percentage means, with respect to a retail electricity supplier, the average percentage of the electric energy consumed by all electric consumers of the retail electricity supplier that is zero-emission electricity during calendar years 2017, 2018, and 2019. 
(ii)ElectionFor any retail electricity supplier served by an Independent System Operator or a Regional Transmission Organization, or participating in a joint unit commitment and centralized economic dispatch system regulated by the Federal Energy Regulatory Commission, the retail electricity supplier may elect to set its baseline zero-emission electricity percentage under clause (i) on the basis of the zero-emission electricity and electric energy consumed by either— (I) all electric consumers of the retail electricity supplier; or 
(II)all electric consumers served by the Independent System Operator, Regional Transmission Organization, or the applicable joint unit commitment and centralized economic dispatch system that serves the retail electricity supplier.  (iii)Notification of electionA retail electricity supplier shall inform the Administrator of its election under clause (ii) not later than 180 days after the date of enactment of this Act. 
(C)Breakthrough credit priceThe term breakthrough credit price means, for a calendar year, the price listed in the table under paragraph (6) labeled breakthrough credit price. (D)Minimum percentage of zero-emission electricityThe term minimum percentage of zero-emission electricity means, with respect to a retail electricity supplier— 
(i)for each of calendar years 2023 and 2024, the baseline zero-emission electricity percentage;  (ii)for each of calendar years 2025 through 2050, the amount, not to exceed 100 percent, obtained by adding— 
(I)the minimum percentage of zero-emission electricity for the previous calendar year; and (II)the annual percentage increase; and 
(iii)for each calendar year after 2050, 100 percent. (E)Percentage of individual undercompliance due to energy lossThe term percentage of individual undercompliance due to energy loss means, with respect to a calendar year, for a retail electricity supplier, the number that is equal to— 
(i)100; multiplied by (ii)the number that is equal to— 
(I)the number that is obtained by dividing— (aa)the number of zero-emission electricity credits that the retail electricity supplier would be required to submit to the Administrator but for paragraph (1)(B); by 
(bb)the number of megawatt-hours of electric energy sold by the retail electricity supplier to electric consumers; less (II)the number that is obtained by dividing— 
(aa)the number of zero-emission electricity credits awarded by the Administrator to generators for the electric energy that is sold by the retail electricity supplier to electric consumers; by (bb)the number of megawatt-hours of electric energy generated by the generators that is provided to the retail electricity supplier for sale to electric consumers. 
(F)Percentage of national undercompliance due to energy lossThe term percentage of national undercompliance due to energy loss means, with respect to a calendar year, the number that is equal to— (i)100; multiplied by 
(ii)the number that is equal to— (I)the number that is obtained by dividing— 
(aa)the total number of zero-emission electricity credits that all retail electricity suppliers would be required to submit but for paragraph (1)(B); by (bb)the total number of megawatt-hours of electric energy sold by retail electricity suppliers to electric consumers; less 
(II)the number that is obtained by dividing— (aa)the total number of zero-emission electricity credits awarded by the Administrator to all generators; by 
(bb)the total number of megawatt-hours of electric energy generated by all generators. (G)Period of breakthrough credit pricesThe term period of breakthrough credit prices means the number of consecutive calendar years for which the average annual price of a zero-emission electricity credit is less than the breakthrough credit price for each such year, as determined by the Administrator under paragraph (4). 
(6)Alternative compliance payments; breakthrough credit pricesFor a calendar year, amounts of alternative compliance payments and breakthrough credit prices are as follows:    Calendar yearBreakthrough Credit PriceAlternativecompliancepayment  2023$10.75$21.50  2024$11.50$23.00  2025$12.25$24.50 2026$13.00$26.00  2027$13.75$27.50  2028$14.50$29.00  2029$15.25$30.50  2030$16.00$32.00  2031$16.75$33.50  2032$17.50$35.00  2033$18.25$36.50  2034$19.00$38.00  2035$19.75$39.50  2036$20.50$41.00  2037$21.25$42.50  2038$22.00$44.00  2039$22.75$45.50  2040$23.50$47.00  2041$24.25$48.50  2042$25.00$50.00 2043$25.75$51.50  2044$26.50$53.00  2045$27.25$54.50  2046$28.00$56.00  2047$28.75$57.50  2048$29.50$59.00 2049$30.25$60.50 2050 and each calendar year thereafter$31.00$62.00.  (b)Reporting on behind-the-Meter generation systemsEffective beginning in calendar year 2023, each retail electricity supplier serving one or more behind-the-meter generation systems may, not later than January 1 of each calendar year, submit to the Administrator— 
(1)verification of the carbon intensity of behind-the-meter generation systems connected to the retail electricity supplier; and (2)the quantity of electric energy generated by each such behind-the-meter generation system that is consumed for a useful purpose by electric consumers served by the retail electricity supplier. 
(c)Alternative compliance paymentsA retail electricity supplier may satisfy the requirements of subsection (a) with respect to a calendar year, in whole or in part, by submitting to the Administrator, in lieu of each zero-emission electricity credit that would otherwise be due, an alternative compliance payment equal to the amount determined for such calendar year in accordance with the table in subsection (a)(6), adjusted for inflation. (d)Determination of inadequate availability of zero-Emission electricity technology (1)Petition for determinationA retail electricity supplier (referred to in this subsection as the petitioner) may submit to the Administrator a petition for the Administrator to make a determination of inadequate availability of technology relating to zero-emission electricity with respect to a calendar year.  
(2)ConditionsThe Administrator shall make an affirmative determination under paragraph (1) (referred to in this title as a determination of inadequate availability of technology) for a calendar year only if— (A)a petition is submitted to the Administrator by January 31 of the following calendar year; 
(B)the average annual price of zero-emission electricity credits is equal to or greater than the alternative compliance payment under subsection (a)(6) for such calendar year; (C)the Administrator determines the number of megawatt-hours of zero-emission electricity that could have been generated or purchased by the petitioner using technology that was available during the time interval addressed by the petition— 
(i)at or below the cost per megawatt-hour of the technology used to generate the electricity sold by the petitioner in the previous calendar year; and (ii)while enabling the petitioner to operate its system at an adequate level of reliability; and 
(D)the number of megawatt-hours determined under subparagraph (C) is less than the number of zero-emission electricity credits the petitioner would be required to submit under subsection (a). (3)Credit submissionNotwithstanding subsection (a)(1), if the Administrator makes a determination of inadequate availability of technology for a petitioner for a calendar year, as described under this subsection, the petitioner shall not be required to submit for such calendar year more than the number of zero-emission electricity credits equal to the number of megawatt-hours determined under paragraph (2)(C). 
(4)Carbon mitigation awardsFor the calendar year identified under paragraph (3), if the Administrator makes one or more determinations of inadequate availability of technology under this subsection, the Administrator shall award under section 205(b) an amount of money equal to the sum of— (A)the total amount paid by retail electricity suppliers as alternative compliance payments; and  
(B)the total amount of the alternative compliance payments that would have been made by the petitioner or petitioners but for the determination of inadequate availability of technology made under paragraph (2).  (e)Exemptions (1)Recipients of acceleration investment creditsA qualified zero-emission electricity taxpayer that receives a zero-emission electricity acceleration investment credit for a calendar year under section 45V of the Internal Revenue Code of 1986, as added by section 301 of this Act, shall not be subject to the requirements to submit zero-emission electricity credits under this section for such calendar year and each calendar year thereafter. 
(2)Recipients of acceleration grantsAn eligible electricity provider that is awarded a grant under section 302(a)(1) of this Act for a calendar year shall not be subject to the requirements to submit zero-emission electricity credits under this section for such calendar year and each calendar year thereafter, as long as the condition described under section 302(a)(1)(A) continues to be met. 203.Zero-emission electricity credit trading program (a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator shall establish a zero-emission electricity credit trading program under which— 
(1)the Administrator shall record, track, auction, and transfer zero-emission electricity credits; and (2)a generator to whom such zero-emission electricity credits are issued may sell or otherwise transfer those credits, as provided or allowed by applicable contracts, through— 
(A)any auction established under the zero-emission electricity credit trading program; (B)direct sales; or 
(C)other transactional arrangements that sell electric energy or generating capacity either separately or combined with the transfer of zero-emission electricity credits, including transactions that pair zero-emission electricity credits with the demand of the retail electricity supplier. (b)AdministrationIn carrying out the program under this section, the Administrator shall ensure that a zero-emission electricity credit may be— 
(1)submitted only once under section 202(a); and (2)only purchased by, transferred to, or otherwise secured by a retail electricity supplier. 
(c)Delegation of market function 
(1)In generalIn carrying out the program under this section, the Administrator may delegate, to one or more appropriate entities— (A) the administration of a transparent national market for the sale or trade of zero-emission electricity credits; and 
(B)the tracking of dispatch of zero-emission electricity generation.  (2)AdministrationIn making a delegation under paragraph (1), the Administrator shall ensure that the tracking and reporting of information concerning zero-emission electricity generation is transparent, verifiable, and independent of any entities subject to an obligation under this title. 
(d)Banking of zero-Emission electricity creditsA zero-emission electricity credit may be used for compliance with the requirements of section 202 for— (1)the calendar year for which the zero-emission electricity credit is issued (in this subsection referred to as the applicable calendar year); and 
(2) 
(A)any of the 5 calendar years following the applicable calendar year, if the Administrator determines under section 202(a)(4) that the average annual price of a zero-emission electricity credit is equal to or less than the breakthrough credit price for each of the 3 calendar years prior to the applicable calendar year; or (B)if the Administrator has not made the determination under subparagraph (A)— 
(i)any of the 5 calendar years following the applicable calendar year, if the applicable calendar year is any of calendar years 2023 through 2029; (ii)any of the 4 calendar years following the applicable calendar year, if the applicable calendar year is any of calendar years 2030 through 2034; 
(iii)any of the 3 calendar years following the applicable calendar year, if the applicable calendar year is any of calendar years 2035 through 2039; and (iv)any of the 2 calendar years following the applicable calendar year, if the applicable calendar year is 2040 or any calendar year thereafter. 
204.Determination and issuance of quantity of zero-emission electricity credits 
(a)Issuance of zero-Emission electricity creditsThe Administrator shall issue to each generator a quantity of zero-emission electricity credits determined in accordance with this section not later than March 1 of the calendar year after the calendar year for which the zero-emission electricity credits are issued.  (b)General rules on credit issuanceExcept as otherwise provided in this section, the Administrator shall issue to a generator generating zero-emission electricity during a calendar year a quantity of zero-emission electricity credits for such generation that is equal to the amount of zero-emission electricity of the generator for the calendar year. 
(c)General rules on determining carbon intensityThe Administrator shall determine the carbon intensity of each generating unit of a generator. Such determination shall be made— (1)using data and methods from the Air Emission Measurement Center of the Environmental Protection Agency for emission testing and monitoring, including— 
(A)continuous emission monitoring systems; and (B)predictive emission monitoring systems; and 
(2)with respect to a determination of the carbon intensity of any generating unit using qualified renewable biomass or qualified low-carbon fuel, or generating qualified waste-to-energy, in consultation with— (A)the Secretary of Agriculture; and 
(B)the Secretary of the Interior. (d)Carbon intensity for certain categories of generating units (1)Generating units utilizing technologies without direct emissionsThe Administrator shall assign a carbon intensity of zero for any generating unit of a generator that does not produce direct emissions of any greenhouse gas in generating electric energy, including any generating unit that generates electric energy only through the use of solar, wind, ocean, current, wave, tidal, geothermal, nuclear energy, or hydropower technology, except as provided under paragraphs (2) and (3).  
(2)Generating units utilizing technologies utilizing fossil fuels 
(A)Accounting for upstream greenhouse gas emissionsIn determining the carbon intensity of each generating unit using coal, natural gas, or oil, the Administrator shall account for—  (i)the direct emissions of any greenhouse gas of the generating unit, which shall not include the qualified carbon oxide that is captured and safely and permanently stored or utilized; and 
(ii) 
(I)the average amounts of carbon dioxide and methane emissions, in terms of carbon dioxide equivalent, that occur during extraction, flaring, processing, transmission, and transportation of coal, natural gas, or oil that is utilized for the generation of electricity in the United States; or  (II)with respect to a generator that the Administrator determines under subparagraph (B) has demonstrated that the coal, natural gas, or oil consumed by such generator is associated with the release of smaller amounts of carbon dioxide and methane emissions than the amounts described in subclause (I), such smaller amounts.  
(B)Determination 
(i)Best available scienceIn making a determination under this paragraph, the Administrator shall utilize the best available science, including with respect to the measurement of low-frequency high-emission events, including by using data from the detection of natural gas flaring from the satellite observations of the National Oceanic and Atmospheric Administration.  (ii)Accounting for upstream methane waste preventionThe Administrator may determine that a generator has demonstrated that the fossil fuel consumed by such generator is associated with the release of smaller amounts of carbon dioxide and methane emissions than the amounts described in subparagraph (A)(ii)(I) if the generator— 
(I)submits a petition for such determination to the Administrator by January 31 after the calendar year for which such determination is sought; (II)accounts in the petition for low-frequency, high-emission events; and 
(III)uses in the petition direct measurements of the applicable facilities, which may include measurements made in the course of participation in a voluntary program or public disclosure of the quantified methane emission intensity of the applicable facilities.  (iii)Public availabilityThe information provided to the Administrator by a generator to make a determination under this subparagraph shall be available to the public upon such determination. 
(C)DefinitionIn this paragraph, the term qualified carbon oxide has the meaning given the term in section 45Q of the Internal Revenue Code of 1986. (D)StandardsThe Administrator shall promulgate the standards for measurement necessary to implement this paragraph not later than 2 years after the date of enactment of this Act, and shall update such standards every 5 years thereafter, based on the best available science and technology. 
(3)Hydropower utilizing a new reservoirIn determining the carbon intensity of each generating unit using hydropower associated with a reservoir constructed after the date of enactment of this Act, the Administrator shall account for the greenhouse gas emissions that can be attributed to the hydropower facility, including the applicable new reservoir.  (e)Quantity of credits issued for certain categories of generating units (1)Qualified combined heat and power systems (A)In generalThe Administrator shall issue to a generator generating zero-emission electricity during a calendar year using a generating unit that is a qualified combined heat and power system a quantity of zero-emission electricity credits for such generation that is equal to— 
(i)the number that represents the amount of zero-emission electricity generated by such generating unit during such calendar year; less (ii)the product obtained by multiplying— 
(I)the number of megawatt-hours of electric energy generated by the qualified combined heat and power system that are consumed onsite during such calendar year; by (II)the average of the minimum percentage of zero-emission electricity (as defined in section 202(a)(5)) for the calendar year for retail electricity suppliers in the region of the generator, as determined by the Administrator.  
(B)Additional creditsIn addition to zero-emission electricity credits issued under subparagraph (A), the Administrator shall issue to a generator described in subparagraph (A) zero-emission electricity credits for greenhouse gas emissions avoided as a result of the use of the applicable qualified combined heat and power system, rather than a separate thermal source, to meet the thermal needs of the generator or one or more additional entities. (C)ApplicabilityThis paragraph shall not apply with respect to a qualified combined heat and power system using qualified renewable biomass. 
(2)Qualified renewable biomassThe Administrator shall issue to a generator generating zero-emission electricity during a calendar year using qualified renewable biomass a quantity of zero-emission electricity credits for such generation that is equal to the product obtained by multiplying— (A)the qualified electricity generation of the generator that was generated using qualified renewable biomass during such calendar year; by 
(B)the average carbon intensity of the generating units of the generator that use qualified renewable biomass. (3)Qualified waste-to-energy (A)In generalExcept as provided in subparagraph (B), the Administrator shall issue to a generator generating zero-emission electricity during a calendar year that is qualified waste-to-energy a quantity of zero-emission electricity credits for such generation that is equal to the product obtained by multiplying— 
(i)the qualified waste-to-energy of the generator that is qualified electricity generation during such calendar year; by (ii)the average carbon intensity of the generating units of the generator used to generate qualified waste-to-energy. 
(B)ExceptionZero-emission electricity credits for zero-emission electricity that is qualified waste-to-energy generated using qualified renewable biomass shall be issued in accordance with paragraph (2). (4)Qualified low-carbon fuels (A)In generalExcept as provided in subparagraph (C), the Administrator shall issue to a generator generating zero-emission electricity during a calendar year using qualified low-carbon fuels a quantity of zero-emission electricity credits for such generation that is equal to the product obtained by multiplying— 
(i)the qualified electricity generation of the generator that was generated using qualified low-carbon fuels during such calendar year; by (ii)the average carbon intensity of the generating units of the generator that use qualified low-carbon fuels. 
(B)Adjustment for productionIn determining the carbon intensity of each generating unit using a qualified low-carbon fuel, the Administrator shall account for the greenhouse gas emissions associated with the production of such qualified low-carbon fuel.  (C)No double countingThe Administrator shall not issue zero-emission electricity credits for electric energy generated using a qualified low-carbon fuel that is generated using electric energy for which a generator is issued a zero-emission electricity credit under this title. 
(5)Direct air capture of carbon dioxideThe Administrator shall issue to an entity that captures carbon dioxide from the atmosphere, and safely and permanently stores or utilizes such carbon dioxide, 1 zero-emission electricity credit for every 0.82 metric tons of carbon dioxide equivalent that is captured and safely and permanently stored or utilized.  (6)Special rules (A)RegulationsSubject to subparagraph (B), not later than 1 year after the date of enactment of this Act, for purposes of issuing zero-emission electricity credits under this section, the Administrator shall promulgate regulations establishing— 
(i)the conditions under which carbon dioxide may be safely and permanently stored;  (ii)the methods and processes by which carbon dioxide may be utilized in a manner that ensures the removal of the carbon dioxide safely and permanently from the atmosphere, including utilization in the production of substances, such as plastics and chemicals; and  
(iii)requirements to account for the risk that some fraction of the carbon dioxide intended to be permanently stored or utilized may nevertheless be emitted into the atmosphere. (B)Existing requirementsIn promulgating regulations pursuant to this paragraph, the Administrator shall incorporate any existing requirements for the permanent geologic storage of carbon dioxide, including any requirements promulgated under section 45Q of the Internal Revenue Code of 1986.  
(f)Maximum quantity of creditsExcept as provided under subsection (e)(1), the total quantity of zero-emission electricity credits issued under this section to a generator for a calendar year shall not exceed the number of megawatt-hours of the qualified electricity generation of the generator for the calendar year.  (g)No negative creditsNotwithstanding any other provision of this title, the Administrator shall not issue a negative quantity of zero-emission electricity credits to any generator. 
(h)Facilities outside the United StatesWith respect to electricity generated by a facility or generating unit that is located outside of the United States, a zero-emission electricity credit may be issued only with respect to electricity that is sold for resale in the United States. (i)ContractsA zero-emission electricity credit issued for electricity that is— 
(1)sold for resale under a contract in effect on the date of enactment of this title shall be issued to the purchasing retail electricity supplier in proportion to the zero-emission electricity purchased by such retail electricity supplier under the contract, unless otherwise provided by the contract; and  (2)sold for resale under a contract in which a generating unit is not specified, shall be issued to the purchasing retail electricity supplier in proportion to the ratio of zero-emission electricity generation from the generator making such sale for resale. 
(j)Federal Power Marketing AdministrationA zero-emission electricity credit issued for electricity that is generated by a Federal Power Marketing Administration shall be transferred to the retail electricity supplier that is purchasing the electricity.  (k)Recipients of acceleration investment creditsA qualified zero-emission electricity taxpayer that receives a zero-emission electricity acceleration investment credit for a calendar year under section 45V of the Internal Revenue Code of 1986, as added by section 301 of this Act, shall not be issued any zero-emission electricity credits under this section for such calendar year or any calendar year thereafter. 
(l)Recipients of acceleration grantsAn eligible electricity provider that receives a grant during a calendar year under section 302(a)(1) of this Act shall not be issued any zero-emission electricity credits under this section for such calendar year or any calendar year thereafter. 205.Carbon Mitigation Fund (a)Carbon Mitigation Fund (1)Creation of fundThere is hereby established a trust fund, to be known as the Carbon Mitigation Fund, consisting of such amounts as may be appropriated to such fund as provided in this section. 
(2)AdministrationThe Carbon Mitigation Fund shall be administered by the Administrator. (3)Transfers to Trust FundThere are hereby appropriated to the Carbon Mitigation Fund each year amounts equal to the sum of the amounts that are— 
(A)attributable to alternative compliance payments made pursuant to section 202;  (B)equal to the alternative compliance payments that would have been made by any petitioners under section 202 but for a determination of inadequate availability of technology made by the Administrator under section 202(d); and  
(C)collected as a civil penalty under section 209.  (4)ExpendituresAmounts in the Carbon Mitigation Fund shall be available without further appropriation or fiscal year limitation to carry out the program under subsection (b). 
(b)Program 
(1)In generalThe Administrator shall carry out a program to award funds to entities to carry out activities in States that avoid emissions of greenhouse gases or remove carbon dioxide from the atmosphere. (2)ActivitiesActivities for which the Administrator may award funds under the program carried out pursuant to this subsection include— 
(A)improvements to the energy efficiency of existing facilities and devices; (B)improvements to the electrical grid; 
(C)the replacement of natural gas space heaters, natural gas water heaters, and natural gas stoves, with electric appliances; (D)the replacement of fossil fuel-powered vehicles owned by State and local agencies with electric vehicles or other low-carbon fuel vehicles; 
(E)the replacement of fossil fuel-powered ground airport and seaport vehicles with electric vehicles or other low-carbon fuel vehicles; (F)installation of fast charging stations for electric vehicles along highways and other public roads in urban areas and rural areas; 
(G)beneficial electrification-related reductions not otherwise identified in this paragraph; (H)activities that capture carbon dioxide from the atmosphere and safely and permanently store or utilize such carbon dioxide in accordance with section 204(e)(6); and 
(I)any activity that is endorsed by a generator or a retail electricity supplier that results in a net reduction of emissions of greenhouse gases.  (3)ExclusionsThe Administrator may not award funds to an entity under the program carried out pursuant to this subsection for any activity for which the entity— 
(A)has been issued a zero-emission electricity credit; or (B)received a deduction of megawatt-hours under section 202(a)(3)(B) to account for beneficial electrification-related reductions. 
(4)CriteriaThe Administrator may only award funds under the program carried out pursuant to this subsection for an activity for which the Administrator determines that— (A)the amount of carbon dioxide emissions avoided or removed from the atmosphere by the activity will be adequately confirmed through monitoring, reporting, and verification;  
(B)the risk that some amount of the carbon dioxide that is removed from the atmosphere by the activity may reenter the atmosphere at a later date is adequately reflected through a discounting of the amount described in paragraph (5)(C)(ii); (C)the risk that some amount of the greenhouse gases, the emission of which is avoided by the activity, may enter the atmosphere at a later date is adequately reflected through a discounting of the amount described in paragraph (5)(C)(i); 
(D)the risk that the activity may directly or indirectly increase the release of greenhouse gases from another location has been adequately addressed;  (E)the activity is not required, or being fully supported financially by, a Federal, State, or local law, program, or activity; and 
(F)if the activity involves land use, the activity— (i)aligns with the Sustainable Development Goals of the United Nations, including being consistent with the conservation of biological diversity and natural ecosystems (including forests and grasslands); and 
(ii)maintains ecosystem services and other social and environmental benefits.  (5)ProposalsIn order to qualify for an award of funds under this subsection, an entity shall submit to the Administrator a proposal that— 
(A)describes the activity to be carried out with the award of funds; (B)identifies the amount of money for which the entity is applying; 
(C)identifies the amount, to be measured in one-year increments, of— (i)greenhouse gas emissions to be avoided by the activity, measured in terms of carbon dioxide equivalent; and 
(ii)carbon dioxide to be removed from the atmosphere by the activity, measured in metric tons; (D)identifies the bid amount, expressed as dollars per metric ton, which shall be the quotient obtained by dividing the amount identified under subparagraph (B) by the total amount identified under subparagraph (C);  
(E)provides any information required by the Administrator in order to make a determination described in paragraph (4); and (F)provides any other certifications the Administrator determines appropriate. 
(6)Deadlines 
(A)PromulgationNot later than January 1, 2024, the Administrator shall promulgate regulations to implement this section, including specifying the information required to be included in proposals under paragraph (5). (B)SolicitationNot later than February 1, 2024, and each February 1 thereafter, the Administrator shall solicit proposals for activities described in paragraph (1) for which the Administrator may award funds under the program carried out pursuant to this subsection. 
(C)IdentificationNot later than June 1, 2024, and each June 1 thereafter, the Administrator shall identify proposals that have been submitted by March 1 of such calendar year for activities described in paragraph (1) that qualify for an award of funds under the program carried out pursuant to this subsection. (D)Award of fundsNot later than August 1, 2024, and each August 1 thereafter, the Administrator shall award to entities funds available in the Carbon Mitigation Fund established by subsection (a) for activities described in proposals identified under subparagraph (C).  
(7)Awards to most cost-effective activitiesThe Administrator shall award funds to entities for activities described in proposals identified under paragraph (6)(C)— (A)beginning by awarding funds to the entity submitting such a proposal with the lowest bid amount identified pursuant to paragraph (5)(D); and 
(B)then awarding funds to entities sequentially by entity submitting such a proposal with the next lowest bid amount so identified until all funds are awarded. (c)ConsultationThe Administrator shall consult with the Secretary of the Interior and the Secretary of Agriculture in promulgating regulations to measure, monitor, and verify any natural sequestration activities awarded under this section.  
206.State programs 
(a)Savings provision 
(1)In generalExcept as provided in paragraph (2) and subject to subsection (b), nothing in this title affects the authority of a State or a political subdivision of a State to adopt or enforce any law or regulation relating to— (A)clean energy or renewable energy;  
(B)the regulation of a retail electricity supplier; or (C)greenhouse gas emissions reduction. 
(2)Federal lawExcept as otherwise provided in this section, no law or regulation of a State or a political subdivision of a State may relieve a retail electricity supplier from compliance with an applicable requirement of this title. (b)CoordinationThe Administrator, in consultation with States that have State clean energy programs in effect, shall facilitate, to the maximum extent practicable, coordination between the implementation of this title and the relevant State clean energy program. 
(c)Qualified States 
(1)Determination 
(A)In generalThe Administrator, in consultation with States that have State clean energy programs in effect, shall determine whether each such State is a qualified State. (B)DeadlinesThe Administrator shall make a determination under subparagraph (A)— 
(i)not later than January 1, 2022, with respect to a State that has a State clean energy program in effect on the date of enactment of this Act, and every 5 years thereafter; and (ii)not later than 6 months after the date of the enactment by a State, after the date of enactment of this Act, of a new or modified existing State clean energy program, and every 5 years thereafter. 
(C)PeriodA determination under this paragraph shall be effective until the earlier of— (i)the date that is 5 years after the date of the determination; or 
(ii)the date on which the Administrator makes a subsequent determination under this paragraph with respect to the applicable State. (2)ComplianceIf the Administrator determines, under paragraph (1), that a State is a qualified State, a retail electricity supplier that is subject to and in compliance with the State clean energy program of such qualified State shall be deemed to be in compliance with the requirements of this title for the period during which the determination is effective. 
(3)Prohibition against double countingThe Administrator, in consultation with States, shall develop a protocol to ensure that a zero-emission electricity credit may not be issued under this title with respect to an amount of electric energy for which one or more State clean energy credits are issued under, and used for compliance with, a State clean energy program in a qualified State.  (d)Qualified electricity generation eligible in both State and Federal programs (1)Issuance of creditIn a State that is not a qualified State, 1 megawatt-hour of zero-emission electricity is eligible to be issued both a State clean energy credit and a zero-emission electricity credit pursuant to this title.  
(2)Retirement of State creditsRetirement of a State clean energy credit for compliance with a State law in a State that is not a qualified State shall not prevent a retail electricity supplier from submitting a zero-emission electricity credit issued for the same megawatt-hour of zero-emission electricity for compliance with this title.  (3)Submission of Federal creditsSubmission of a zero-emission electricity credit for compliance with this title shall not prevent a retail electricity supplier from retiring a State clean energy credit issued for the same megawatt-hour of qualified electricity generation for compliance with a State law.  
(e)DefinitionsIn this section: (1)Qualified StateThe term qualified State means a State— 
(A)that has a State clean energy program; and (B)in which the retail electricity suppliers in the State, in the aggregate, sell— 
(i)a quantity of zero-emission electricity that is greater than the quantity of zero-emission electricity represented by the zero-emission electricity credits the retail electricity suppliers, in the aggregate, would otherwise be required to submit under section 202; or  (ii)of the total amount of electric energy sold in the State, a percentage of zero-emission electricity that is greater than the average minimum percentage of zero-emission electricity required for all retail electricity suppliers under section 202. 
(2)State clean energy creditThe term State clean energy credit means a certificate corresponding to the electricity generated from renewable or other zero-emission electricity sources that is issued under a law enacted by a State. (3)State clean energy programThe term State clean energy program means one or more State requirements, including laws and regulations— 
(A)under which retail electricity suppliers in the State are required to sell— (i)a quantity of zero-emission electricity; or 
(ii)of the total amount of electric energy sold in the State, a percentage of zero-emission electricity; and (B)for which there are compliance mechanisms, including the imposition of penalties, that are at least as effective in enforcing compliance with such requirements as the system of enforcement under this title. 
207.Report to CongressNot later than January 1, 2035, the Administrator shall submit to Congress a report with an evaluation and a forecast of the remaining barriers to achieving generation of electric energy with no emissions of greenhouse gases. 208.Information collectionThe Administrator may require any retail electricity supplier, generator, or other entity that the Administrator determines appropriate, to submit to the Administrator any information the Administrator determines to be appropriate to carry out this title. 
209.Civil penalties 
(a)In generalSubject to subsection (b)— (1)a retail electricity supplier that fails to meet the requirements of section 202 shall be subject to a civil penalty in an amount equal to the product obtained by multiplying— 
(A)the aggregate quantity of zero-emission electricity credits that the retail electricity supplier failed to submit for the calendar year to comply with section 202; by (B)300 percent of the amount of alternative compliance payment for the calendar year, as determined under section 202(a)(6); and 
(2)an entity required to submit information pursuant to section 208 that violates such section by failing to submit the information, or submitting false or misleading information, shall be subject to a civil penalty of $25,000 for each day during which such violation continues. (b)Waivers and mitigation (1)Force majeureThe Administrator may mitigate or waive a civil penalty under subsection (a) if the applicable retail electricity supplier or other entity was unable to comply with an applicable requirement for reasons outside of the reasonable control of the retail electricity supplier or other entity. 
(2)Reduction for State penaltiesThe Administrator shall reduce the amount of a penalty determined under subsection (a) by the amount paid by the applicable retail electricity supplier to a State for failure to comply with the requirement of a State renewable energy program, if the Administrator determines that the State requirement is more stringent than the applicable requirement of this title. 210.Regulations (a)DeadlineExcept as otherwise provided in this title, not later than 2 years after the date of enactment of this title, the Administrator shall promulgate regulations to implement this title. 
(b)ConsultationThe Administrator shall consult with the Secretary of Energy in promulgating regulations under this title. BMethane Regulation 211.Methane regulation (a)National goalThe goal of this section is to reduce steadily the quantity of United States methane emissions from the oil and natural gas sector such that the quantity of methane emissions in calendar year 2030 from the oil and natural gas sector is at least 90 percent below the quantity of methane emissions in calendar year 2012 from such sector. 
(b)Existing authorityUsing existing authority of the Environmental Protection Agency, the Administrator shall issue regulations pursuant to section 111 of the Clean Air Act (42 U.S.C. 7411) to control methane emissions from the oil and natural gas sector to achieve the national goal established in subsection (a). (c)Covered sourcesThe regulations promulgated pursuant to this section shall apply to sources of methane from every segment of oil and natural gas systems, including oil and natural gas production, processing, transmission, distribution, and storage. 
(d)Regulations To meet the national goal 
(1)DeadlineNot later than December 31, 2023, the Administrator shall promulgate final regulations under section 111 of the Clean Air Act (42 U.S.C. 7411) to achieve the national goal established in subsection (a). (2)ContentsThe regulations required by paragraph (1) shall provide for the establishment, implementation, and enforcement of standards of performance for new sources and existing sources, and guidelines for States, that include requirements for—  
(A)new and existing natural gas transmission and distribution pipelines to reduce methane emissions by application of the best system of venting and leakage reduction; (B)new sources, and existing sources, with equipment that handles liquefied natural gas to reduce methane emissions from that equipment by application of the best system of emission reduction; and 
(C)new and existing offshore petroleum and natural gas production facilities to reduce methane emissions by application of the best system of emission reduction. (e)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.  (2)Existing source; new source; standard of performanceThe terms existing source, new source, and standard of performance, have the meaning given such terms in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)). 
IIIIncentives for the Accelerated Deployment of Zero-Emission Electricity 
300.PurposeThe purpose of this title is to provide support for any given power company to accelerate the deployment of an 80-percent zero-emission electricity generation system as early as possible before 2030 and a 100-percent zero-emission electricity generation system as early as possible before 2035. AIncentives for the Accelerated Deployment of 80-Percent and 100-Percent Zero-Emission Electricity Systems 301.Zero-emission electricity acceleration investment tax credit (a)In generalSubpart E of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 48C the following new section: 
 
48D.Zero-emission electricity acceleration investment credit 
(a)In generalFor purposes of section 46, in the case of a taxpayer who is a qualified zero-emission electricity taxpayer, the zero-emission electricity acceleration investment credit shall be the applicable percentage of the cost of any qualified zero-emission electricity generating unit. (b)Applicable percentageFor purposes of this section— 
(1)In generalExcept as provided in paragraph (2), with respect to qualified zero-emission electricity generating units placed in service after the date of the enactment of this section, the applicable percentage shall be determined under the following table:    In the case of property placed in service in a taxable year beginning in:The applicable percentage shall be:  Any year before 202650% 202648% 202746% 202844% 202942% 203040% 203138% 203236% 203334% 203432% 203530% Any year thereafter0% (2)Special rule for taxpayers achieving 80-percent zero-emission electricity before 2031In the case of a taxpayer who is a qualified zero-emission electricity taxpayer solely by reason of subsection (c)(3)(B), the applicable percentage shall be— 
(A)in the case of property placed in service in a taxable year beginning before January 1, 2031, 7 percentage points less than the applicable percentage otherwise determined with respect to such property for the taxable year under paragraph (1), and (B)in the case of property placed in service in any taxable year beginning after December 31, 2030, zero. 
(c)DefinitionsFor purposes of this section— (1)Qualified zero-emission electricity generating unitThe term qualified zero-emission electricity generating unit means a generating unit— 
(A)that is placed into service after the date of enactment of this section, and (B)the operation of which does not result in the release of carbon dioxide into the atmosphere. 
(2)Generating unitThe term generating unit has the meaning given such term in section 201 of the Clean Energy Innovation and Deployment Act of 2021. (3)Qualified zero-emission electricity taxpayer (A)In generalThe term qualified zero-emission electricity taxpayer means, for a taxable year, a taxpayer who— 
(i)does not own a generating unit that emits carbon dioxide at any point during such taxable year, and (ii)for such taxable year, owns non-emitting electricity generating units with a generating capacity that is equal to or greater than the annual average generating capacity of generating units owned by such taxpayer during the 5-year period ending on the date of the enactment of this section. 
(B)Special rule for taxpayers achieving 80-percent zero-emission electricityIn the case of a taxpayer not described in subparagraph (A) who for any taxable year generates not less than 80 percent of the electricity sold by such eligible electricity provider using generating units the operation of which does not result in the release of carbon dioxide into the atmosphere (taking into account units placed in service during such taxable year), such taxpayer shall be treated as a qualified zero-emission electricity taxpayer. (d)Credit limited to replacement of past electricity generating capacityIn the case of a taxpayer whose electricity generation capacity exceeds the annual average generating capacity of generating units owned by such taxpayer during the 5-year period ending on the date of the enactment of this section, there shall not be taken into account under subsection (a) the cost of any qualified zero-emission electricity generating unit (or a portion thereof) placed in service to the extent, under such rules as the Secretary may by regulation prescribe, such excess generation is allocable to such qualified zero-emission electricity generating unit (or a portion thereof). 
(e)Transferability 
(1)In generalIf the qualified zero-emission electricity taxpayer elects to transfer all (or any portion specified in the election) of the credit determined under this section for any taxable year with respect to any qualified zero-emission electricity generating unit to an eligible project partner for a specified period, then, the eligible project partner specified in such election (and not the taxpayer) shall be treated for purposes of this title with respect to such credit (or such portion thereof) as the person producing and selling the electricity to which such credit (or portion thereof) relates. (2)Deduction for payments in connection with transferThere shall be allowed as a deduction under part VI of subchapter B an amount equal to the amount paid by a taxpayer as consideration for a transfer described in paragraph (1). 
(3)Eligible project partner 
(A)For purposes of this subsection, the term eligible project partner means, with respect to any qualified zero-emission electricity generating unit, any person who— (i)has an ownership interest in such qualified zero-emission electricity generating unit, 
(ii)provided equipment for or services in the construction of such qualified zero-emission electricity generating unit, (iii)provides electric transmission or distribution services for such qualified zero-emission electricity generating unit, 
(iv)purchases electricity from such qualified zero-emission electricity generating unit pursuant to a contract, or (v)provides financing for such qualified zero-emission electricity generating unit. 
(B)For purposes of subparagraph (A)(v), any amount paid as consideration for a transfer described in paragraph (1) shall not be treated as financing of a qualified zero-emission electricity generating unit. (4)Taxable year in which credit taken into accountIn the case of any credit (or portion thereof) with respect to which an election is made under paragraph (1), such credit shall be taken into account in the first taxable year of the eligible project partner ending with, or after, the electing taxpayer’s taxable year with respect to which the credit was determined. 
(5)Limitations on election 
(A)Time for electionAn election under this subsection to transfer any portion of the credit allowed under this section shall be made not later than the due date for the return of tax for the electing taxpayer’s taxable year with respect to which the credit was determined. (B)No further transfersNo election may be made under this subsection by a taxpayer with respect to any portion of the credit allowed under this section which has been previously transferred to such taxpayer under this paragraph. 
(C)Treatment of transfer under private use rulesFor purposes of section 141(b)(1), any benefit derived by an eligible project partner in connection with an election under this subsection shall not be taken into account as a private business use. (D)Additional election requirementsThe Secretary may prescribe such regulations as may be appropriate to carry out the purposes of this subsection, including— 
(i)rules for determining which persons are eligible project partners with respect to any energy property, and (ii)requiring information to be included in an election under paragraph (1) or imposing additional reporting requirements. 
(f)TerminationThis section shall apply to taxable years ending before January 1, 2050.. (b)Part of investment creditSection 46 of such Code is amended by striking and at the end of paragraph (5), by striking the period at the end of paragraph (6) and inserting , and, and by adding at the end the following new paragraph: 
 
(7)the zero-emission electricity acceleration investment credit.. (c)Direct pay (1)In generalSection 6431(a) of such Code, as added by this Act, is amended by striking or at the end of paragraph (2), by redesignating paragraph (3) as paragraph (4), and by inserting after paragraph (2) the following new paragraph: 
 
(3)any portion of a zero-emission electricity acceleration investment credit which would (without regard to this section) be determined under section 48D originally placed in service after December 31, 2021,. (2)Conforming amendmentSection 6431(d) of such Code, as added by this Act, is amended— 
(A)by striking section 48 or the and inserting section 48, the, and (B)by inserting after section 45 the following: , or the zero-emission electricity acceleration investment credit determined under section 48D. 
(d)NormalizationThe penultimate sentence of section 50(d) is amended by inserting after the application of section 48(a)(5) is elected the following: or any qualified zero-emission electricity generating unit with respect to which the zero-emission electricity acceleration investment credit is determined under section 48D.  (e)Clerical amendmentThe table of sections for subpart E of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 48C the following new item: 
 
 
Sec. 48D. Zero-emission electricity acceleration investment credit.. 
(f)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 302.Zero-emission electricity acceleration grants (a)In generalUpon application, the Secretary of Energy shall, subject to the requirements of this section and the availability of appropriations for such purpose, provide a grant in an amount specified under subsection (b) to an eligible electricity provider that, during a calendar year, places into service one or more qualified zero-emission electricity generating units and either— 
(1) 
(A)permanently retires every existing carbon-emitting generating unit owned by the eligible electricity provider; and (B)replaces the generation capacity of the carbon-emitting generating units described in subparagraph (A) with the generation capacity of such qualified zero-emission electricity generating unit or units in sufficient amounts to satisfy the condition specified in subsection (c); or  
(2)generates not less than 80 percent of the electricity sold by such eligible electricity provider using generating units the operation of which does not result in the release of carbon dioxide into the atmosphere. (b)Grant amount (1)In generalThe amount of the grant under subsection (a) with respect to any qualified zero-emission electricity generating unit placed in service during a calendar year shall be the applicable percentage of the cost of such qualified zero-emission electricity generating unit. 
(2)Applicable percentageFor purposes of paragraph (1), the term applicable percentage means— (A)for grants provided under subsection (a)(1)— 
(i)50 percent in the case of a qualified zero-emission electricity generating unit that is placed into service between the date of enactment of this Act and December 31, 2025; (ii)48 percent in the case of a qualified zero-emission electricity generating unit that is placed into service during calendar year 2026; 
(iii)46 percent in the case of a qualified zero-emission electricity generating unit that is placed into service during calendar year 2027; (iv)44 percent in the case of a qualified zero-emission electricity generating unit that is placed into service during calendar year 2028; 
(v)42 percent in the case of a qualified zero-emission electricity generating unit that is placed into service during calendar year 2029; (vi)40 percent in the case of a qualified zero-emission electricity generating unit that is placed into service during calendar year 2030; 
(vii)38 percent in the case of a qualified zero-emission electricity generating unit that is placed into service during calendar year 2031; (viii)36 percent in the case of a qualified zero-emission electricity generating unit that is placed into service during calendar year 2032; 
(ix)34 percent in the case of a qualified zero-emission electricity generating unit that is placed into service during calendar year 2033; (x)32 percent in the case of a qualified zero-emission electricity generating unit that is placed into service during calendar year 2034; and 
(xi)30 percent in the case of a qualified zero-emission electricity generating unit that is placed into service during calendar year 2035; and  (B)for grants provided under subsection (a)(2)— 
(i)43 percent in the case of a qualified zero-emission electricity generating unit that is placed into service between the date of enactment of this Act and December 31, 2025; (ii)41 percent in the case of a qualified zero-emission electricity generating unit that is placed into service during calendar year 2026; 
(iii)39 percent in the case of a qualified zero-emission electricity generating unit that is placed into service during calendar year 2027; (iv)37 percent in the case of a qualified zero-emission electricity generating unit that is placed into service during calendar year 2028; 
(v)35 percent in the case of a qualified zero-emission electricity generating unit that is placed into service during calendar year 2029; and (vi)33 percent in the case of a qualified zero-emission electricity generating unit that is placed into service during calendar year 2030. 
(c)Conditions for the grantNo grant shall be made under this section unless the Secretary of Energy determines that the eligible electricity provider, as of December 31st of the calendar year the qualified zero-emission electricity generating unit for which a grant will be provided is placed in service, owns generating units that have an aggregate generation capacity that is not less than the annualized amount of generation capacity that is owned by such eligible electricity provider during the 5-year period ending on the date of the enactment of this section. (d)Application of certain rulesIn making grants under subsection (a)(1), the Secretary of Energy shall apply rules similar to the rules of section 50 of the Internal Revenue Code of 1986 (other than subsections (b)(3) and (b)(4)(A)(i) thereof). In applying such rules, if an eligible electricity provider acquires a carbon-emitting generating unit after a grant is made to the eligible electricity provider, the Secretary shall provide for the recapture of the appropriate percentage of the grant amount in such manner as the Secretary determines appropriate. 
(e)DurationGrants may be made— (1)under subsection (a)(1) for qualified zero-emission electricity generating units that are placed into service after the date of enactment of this Act through calendar year 2035; and 
(2)under subsection (a)(2) for qualified zero-emission electricity generating units that are placed into service after the date of enactment of this Act through calendar year 2030. (f)DefinitionsFor purposes of this section: 
(1)Carbon-emitting generating unitThe term carbon-emitting generating unit means a generating unit the operation of which results in the release of carbon dioxide to the atmosphere. (2)Eligible electricity providerThe term eligible electricity provider means an entity in the United States that— 
(A)owns one or more generating units; and (B)sells the electricity generated by such generating units. 
(3)Generating unitThe term generating unit has the meaning given such term in section 201 of the Clean Energy Innovation and Deployment Act of 2021. (4)Qualified zero-emission electricity generating unitThe term qualified zero-emission electricity generating unit means a generating unit— 
(A)that is placed into service after the date of enactment of this section; and (B)the operation of which does not result in the release of carbon dioxide into the atmosphere. 
303.Recipients of certain clean energy investment tax creditsAny person who— (1)is allowed a tax credit under section 45V of the Internal Revenue Code of 1986 for any taxable year shall not be provided a grant under section 302 during any fiscal year; and 
(2)receives a grant under section 302 during any fiscal year shall not be allowed a tax credit under section 45V of such Code for any taxable year. BCarbon-Targeted zero-Emission electricity tax credit 311.Carbon-targeted zero-emission electricity tax credit (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following: 
 
45U.Carbon-targeted zero-emission electricity tax credit 
(a)Amount of credit 
(1)In generalFor purposes of section 38, the carbon-targeted zero-emission electricity tax credit for any taxable year is an amount equal to the product of— (A)2.4 cents, multiplied by 
(B)the kilowatt hours of electricity— (i)produced by the taxpayer— 
(I)from qualified energy resources, and (II)at a qualified facility, and 
(ii)sold by the taxpayer to an unrelated person during the taxable year.  (2)Redevelopment creditA qualified facility shall receive an additional 0.5 cents per KWh if such facility is placed in service on a brownfield site (as defined in 42 U.S.C. 9601(39)), landfill, abandoned mine, or reclamation site. 
(3)Credit gradient for co-benefitsThe Secretary shall develop an additional credit, in consultation with the Secretary of Agriculture and the Director of the Fish and Wildlife Service, for new development or redevelopment projects on degraded lands that would enhance ecological co-benefits including— (A)biodiversity, 
(B)habitat connectivity, and (C)water quality.  
(4)Non-fossil fuel combustion and gasificationIn the case of a qualified facility that produces electricity through combustion or gasification of a non-fossil fuel, the carbon dioxide emissions rate for such facility shall be equal to the net rate of carbon dioxide emitted into the atmosphere by such facility (taking into account the amount of lifecycle greenhouse gas emissions), in the production of electricity, expressed as grams of CO2e per KWh. (5)Specific requirementsIn the case of biomass-based electricity production, a qualified facility must meet the required definition of renewable biomass. 
(6)Carbon capture and sequestration equipmentFor purposes of this subsection, the amount of greenhouse gases emitted into the atmosphere by a qualified facility in the production of electricity shall not include any qualified carbon dioxide or other carbon oxide (as defined in section 45Q(c)(1)(B)) that is captured by the taxpayer and— (A)disposed of by the taxpayer in secure geological storage in a manner that satisfies the measures established by regulation under section 45Q(f)(2), or 
(B)utilized by the taxpayer in a manner described in section 45Q(f)(5). (7)Only production in the United States taken into accountConsumption or sales shall be taken into account under this section only with respect to electricity, the production of which is within the United States or any territory or possession of the United States. 
(8)Combined heat and power system propertyFor purposes of paragraph (1)(C), the kilowatt hours of electricity produced by a taxpayer at a qualified facility shall include any production in the form of useful thermal energy by any combined heat and power system property within such facility. (9)Inflation adjustment (A)In generalIn the case of a calendar year beginning after 2022, the 2.4 cent amount in subsection (b)(1)(A) shall be adjusted by multiplying such amount by the inflation adjustment factor for the calendar year in which the sale or use of the electricity occurs. If any amount as increased under the preceding sentence is not a multiple of 0.1 cent, such amount shall be rounded to the nearest multiple of 0.1 cent. 
(B)Annual computationThe Secretary shall, not later than April 1 of each calendar year, determine and publish in the Federal Register the inflation adjustment factor for such calendar year in accordance with this subsection. (C)Inflation adjustment factorThe term inflation adjustment factor means, with respect to a calendar year, a fraction, the numerator of which is the GDP implicit price deflator for the preceding calendar year and the denominator of which is the GDP implicit price deflator for the calendar year 2021. The term GDP implicit price deflator means the most recent revision of the implicit price deflator for the gross domestic product as computed and published by the Department of Commerce before March 15 of the calendar year. 
(b)DefinitionsFor purposes of this section— (1)Carbon dioxide emission rateFor purposes of this section, the term carbon dioxide emissions rate means the amount of carbon dioxide emitted into the atmosphere by a qualified facility in the production of electricity, expressed as grams of CO2e per KWh. 
(2)CO2e per KWhThe term CO2e per KWh means, with respect to any greenhouse gas, the equivalent volume of carbon dioxide emitted (as determined based on relative global warming potential) per kilowatt hour of electricity produced. (3)Qualified facilityThe term qualified facility means a facility that is— 
(A)used for the generation of electricity, and (B)originally placed in service after December 31, 2021, and before the United States electricity-generating sector emits a net total of zero carbon dioxide-equivalent emissions, after accounting for carbon dioxide removal strategies, 
(C)located in a qualifying State, and (D)certified to produce electricity at a carbon dioxide emission rate below the qualifying facility emission rate. 
(4)Limitations 
(A)10-year creditFor purposes of this section, a facility shall only be treated as a qualified facility during the 10-year period beginning on the date the facility was originally placed in service. (B)Existing facilitiesIn the case of a facility that was placed in service before January 1, 2022, but is otherwise described in paragraph (3), such facility shall be a qualified facility, but only to the extent of the increased amount of electricity produced at the facility by reason of the following: 
(i)a new unit placed in service after December 31, 2021, or (ii)any efficiency improvements or additions of capacity placed in service after December 31, 2021. 
(5)Qualified facility emission rateThe qualified facility emission rate is 150 grams of CO2e per KWh. (6)Qualifying State (A)In generalThe term qualifying state means a state determined by the Secretary, in consultation with the Secretary of Energy, to have an above-median marginal carbon dioxide emission rate for the electricity sector. 
(B)PublicationThe Secretary shall annually publish the list of such States. (7)Marginal carbon dioxide emission rateThe term marginal carbon dioxide emission rate is defined as the short-run marginal emission rate for end-use load, which is the rate of emissions that would be induced by a marginal increase in a region’s load at a specific point in time. The value is the emission rate of whichever generator would have served the marginal increase in load, modified by any relevant transmission, distribution, and efficiency losses. 
(8)Combined heat and power system propertyFor purposes of this paragraph, the term combined heat and power system property has the same meaning given such term by section 48(c)(3) (without regard to subparagraphs (A)(iv), (B), and (D) thereof). (9)Renewable biomass (A)In generalThe term renewable biomass means— 
(i)crop byproducts or crop residues that— (I)are harvested from actively managed or fallow agricultural land that is cleared prior to January 1, 2021, and 
(II)are procured at a rate that adequately maintains soil carbon and prevents erosion; (ii)closed-loop biomass as defined in section 1914(c)(B)(2) of the Energy Policy Act of 1992 harvested from land cleared prior to January 1, 2021; 
(iii)byproducts of wood or paper mill operations, including lignin in spent pulping liquors; (iv)algae; 
(v)nonhazardous plant matter derived from waste— (I)including separated yard waste, landscape right-of-way trimmings, and food waste; but 
(II)not including municipal solid waste, recyclable waste paper, painted, treated or pressurized wood, or wood contaminated with plastic or metals; and (vi)vegetative matter removed from within 200 yards of any man-made structure or campground for the purposes of hazardous fuels thinning. 
(B)Exclusion of invasive species 
(i)In generalNotwithstanding subparagraph (A), except as provided in clause (ii), the term renewable biomass does not include any matter derived from a plant that is invasive or noxious, or from a species or variety of plants that credible risk assessment tools or other credible sources determine is potentially invasive, as determined by the Secretary, in consultation with other appropriate Federal or State departments and agencies. (ii)ExceptionThe term renewable biomass includes matter derived from a plant that is invasive or noxious, or from a species or variety of plants that credible risk assessment tools or other credible sources determine is potentially invasive, if— 
(I)the matter was removed for purposes of control or eradication of the invasive, noxious, or potentially invasive plant; and (II)the invasive, noxious, or potentially invasive plant was not planted for the purpose of using the plant as an energy crop. 
(10)Degraded landsThe term degraded lands means land that has lost a large degree of its natural productivity due to human-caused processes, the scope of which shall be defined by the Secretary, in consultation with the Secretary of Agriculture and the Director of the Fish and Wildlife Service. (c)Transferability (1)In generalIf, with respect to a credit under subsection (a) for any taxable year— 
(A)a qualified facility would be the taxpayer (but for this subparagraph),  (B)such facility elects the application of this paragraph for such taxable year with respect to all (or any portion specified in such election) of such credit, and 
(C)the eligible project partner specified in such election, and not the qualified facility, shall be treated as the taxpayer for purposes of this title with respect to such credit (or such portion thereof). (2)Eligible project partnerFor purposes of this paragraph, the term eligible project partner means any person who— 
(A)is responsible for, or participates in, the design or construction of the qualified facility to which the credit under subsection (a) relates, (B)is a financial institution providing financing for the construction or operation of such facility, or 
(C)has an ownership interest in such facility. (d)Special rules (1)Production attributable to the taxpayerIn the case of a qualified facility in which more than 1 person has an ownership interest, except to the extent provided in regulations prescribed by the Secretary, production from the facility shall be allocated among such persons in proportion to their respective ownership interests in the gross sales from such facility. 
(2)Related personsPersons shall be treated as related to each other if such persons would be treated as a single employer under the regulations prescribed under section 52(b). In the case of a corporation which is a member of an affiliated group of corporations filing a consolidated return, such corporation shall be treated as selling electricity to an unrelated person if such electricity is sold to such a person by another member of such group. (3)Pass-thru in the case of estates and trustsUnder regulations prescribed by the Secretary, rules similar to the rules of subsection (d) of section 52 shall apply. 
(e)Additional considerationsFor purposes of subsection (b)(3), the Secretary shall take into consideration only those facilities that— (1)ensure laborers and mechanics employed by contractors and subcontractors in the performance of any qualifying advanced energy project shall be paid wages at rates not less than the prevailing rates on projects of a similar character in the locality as determined by the Secretary of Labor, in accordance with subchapter IV of chapter 31 of title 40, United States Code,  
(2)ensure that, to the maximum extent feasible, iron, steel, and manufactured products used in the facility are produced in the United States, and (3)prioritize hiring of dislocated workers who were previously employed in manufacturing, coal power plants, or coal mining.. 
(b)Administration of creditThe Secretary of the Treasury shall implement the carbon-targeted zero-emission electricity tax credit under section 45 of the Internal Revenue Code of 1986, as added by this Act, in consultation with the Secretary of Energy. (c)Credit part of general business creditSection 38(b) is amended by striking plus at the end of paragraph (32), by striking the period at the end of paragraph (33) and inserting , plus, and by adding at the end the following new paragraph: 
 
(34)the carbon-targeted zero-emission electricity tax credit determined under section 45U.. (d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by adding at the end the following new item:  
 
 
Sec. 45U. Carbon-targeted zero-emission electricity tax credit.. 
(e)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act. 312.Election to treat carbon-targeted zero-emission electricity facility as energy property (a)In generalSection 48(a)(5)(C)(i) of the Internal Revenue Code of 1986 is amended— 
(1)by striking which is a qualified facility (within the meaning of section 45) and inserting the following:  which is— 
(I)a qualified facility (within the meaning of section 45),  (2)by inserting or at the end, and 
(3)by adding at the end the following new subclause:  (II)a qualified facility (as defined in section 45U(b)(3)).. 
(b)Increase in credit percentage for certain facilitiesSection 48(a)(5) of such Code is amended by adding at the end the following new subparagraph:  (G)Increase in credit percentage for carbon-targeted zero-emission electricity facility placed in service on brownfield siteIn the case of a qualified facility described in section 45U(a)(2), subparagraph (A)(ii) shall be applied by substituting 35 percent for 30 percent. . 
(c)Normalization rulesSection 50(d) of such Code is amended by adding at the end the following new sentence: At the election of a taxpayer with respect to public utility property, the rules of the section 46(f) referred to in paragraph (2) shall not apply to energy property (as defined in section 48(a)(3)) which is a qualified facility (as defined in section 45U(b)(3)) with respect to which the application of section 48(a)(5) is elected. Such election shall be made on a property-by-property basis on a timely filed return for the taxable year in which such property is placed in service, and once made, may be revoked only with the consent of the Secretary.. (d)Conforming amendments (1)Section 48(a)(5)(B) of such Code is amended by inserting or 45U after section 45. 
(2)Section 48(a)(5)(C)(ii) of such Code is amended by inserting (in the case of a qualified facility described in clause (i)(I)) after which is. (e)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act. 
313.Energy tax credit monetization 
(a)In generalSubchapter B of chapter 65 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:  6431.Elective payment of production and investment tax credits for carbon-targeted zero-emission electricity facilities (a)Energy propertyIn the case of a taxpayer making an election (at such time and in such manner as the Secretary may provide) under this section with respect to— 
(1)any portion of an energy credit which would (without regard to this section) be determined under section 48 with respect to a qualified facility (as defined in section 45U(b)(3)) originally placed in service after December 31, 2021, (2)any portion of a carbon-targeted zero-emission electricity tax credit which would (without regard to this section) be determined under section 45U with respect to property originally placed in service after December 31, 2021, or 
(3)any portion of a credit carryforward to the extent attributable to the portion of such a credit that is allowed under section 38(a)(1) (determined without regard to section 38(c)) for taxable years ending after December 31, 2021,such taxpayer shall be treated as making a payment against the tax imposed by subtitle A for the taxable year equal to such amount.  (b)TimingThe payment described in subsection (a) shall be treated as made on the later of the due date of the return of tax (determined without extensions) for such taxable year or the date on which such return is filed. 
(c)Exclusion from gross incomeGross income of the taxpayer shall be determined without regard to this section. (d)Denial of double benefitSolely for purposes of section 38, in the case of a taxpayer making an election under this section, the energy credit determined under section 48 or the renewable electricity production credit determined under section 45 shall be reduced by the amount of the portion of such credit with respect to which the taxpayer makes such election. 
(e)Special rules 
(1)In the case of a taxpayer making an election under this section, the credit subject to such an election shall be determined notwithstanding— (A)section 50(b)(3); and 
(B)section 50(b)(4) for an entity described in 50(b)(4)(A)(i). (2)In the case of a mutual or cooperative electric company described in this paragraph or an organization described in section 1381(a)(2), income received or accrued in connection with the refunding or direct payment of credit under this section shall be treated as an amount collected from members for the sole purpose of meeting losses and expenses.. 
(b)Clerical amendmentThe table of sections for subchapter B of chapter 65 of such Code is amended by adding at the end the following new item:   Sec. 6431. Elective payment of production and investment tax credits for carbon-targeted zero-emission electricity facilities.. (c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act. 
IVLow-Income Rate-Payer Protection 
400.PurposeThe purpose of this title is to provide low-income residents technical and financial assistance to help reduce energy bills, including by making homes more energy efficient. 401.Weatherization assistance program (a)Dwelling unit averagesSection 415(c) of the Energy Conservation and Production Act (42 U.S.C. 6865(c)) is amended— 
(1)in paragraph (1), by striking $6,500 per dwelling unit  and inserting $10,000 per dwelling unit; and (2)in paragraph (4), by striking $3,000 per dwelling unit and inserting $8,000 per dwelling unit. 
(b)AuthorizationSection 422 of the Energy Conservation and Production Act (42 U.S.C. 6872) is amended by striking paragraphs (1) and (2) and inserting the following:  (1)$350,000,000 for fiscal year 2022;  
(2)$400,000,000 for fiscal year 2023;  (3)$500,000,000 for fiscal year 2024;  
(4)$600,000,000 for fiscal year 2025; and  (5)$700,000,000 for fiscal year 2026.. 
402.LIHEAP authorizationSection 2602 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621) is amended— (1)in subsection (b), by striking through 2007 and inserting through 2030; and 
(2)in subsection (d)— (A)in paragraph (1), by striking through 2004 and inserting through 2030; and 
(B)in paragraph (2), by striking through 2004 and inserting through 2030. VEnergy Workforce Transition and Training 500.Purposes and definitions (a)PurposesThe purposes of this title are to provide for a transition to a modern energy system, including by ensuring that— 
(1)the United States has a workforce prepared to address the needs of the modern energy system; (2)workers in declining energy sectors and in disenfranchised communities acquire well-paying jobs in growing energy sectors;  
(3)communities, especially those that are disproportionately vulnerable to the impacts of climate change and other pollution, can be made resilient to the impacts of climate change; and (4)communities that are primarily dependent on fossil fuel revenues can be made resilient to the economic impacts of energy transition.  
(b)DefinitionsIn this title: (1)Advisory committeeThe term Advisory Committee means the Energy Workforce Transition Advisory Committee established by section 511(e). 
(2)Apprenticeship programThe term apprenticeship program means an apprenticeship registered under the Act of August 16, 1937 (29 U.S.C. 50 et seq.) (commonly known as the National Apprenticeship Act), that meets the requirements of parts 29 and 30 of title 29, Code of Federal Regulations, as in effect on December 30, 2019. (3)DirectorThe term Director means the Director of the Office. 
(4)Energy-related facilityThe term energy-related facility includes a coal mine, a coal-fueled electric generating facility, an oil and natural gas extraction operation, or a natural gas-fueled electric generating facility. (5)Energy-related industrial facilityThe term energy-related industrial facility includes a facility in the manufacturing and transportation supply chains of an energy-related facility. 
(6)Energy transition communityThe term energy transition community means a municipality, county, region, or Tribal or indigenous community that has been affected since calendar year 2008 or later, or that demonstrates it will be impacted in the next 36 months, by the loss of 50 or more jobs in total as a result of the closure of a energy-related facility, a energy-related industrial facility, or other type of energy-related entity, as determined by the Director. (7)Energy transition workerThe term energy transition worker means a worker, including a worker employed by contractors or subcontractors, who is terminated, laid off from employment, or whose work hours have been reduced, on or after the date of enactment of this Act, from a energy-related facility, energy-related industrial facility, or other type of energy-related entity. 
(8)Energy Workforce Transition PlanThe term Energy Workforce Transition Plan means the plan developed under section 511(e). (9)Environmental justice communityThe term environmental justice community means a community with significant representation of communities of color, low-income communities, or Tribal and indigenous communities, that experiences, or is at risk of experiencing, higher or more adverse human health or environmental effects.  
(10)Indian TribeThe term Indian Tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (11)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(12)Labor organizationThe term labor organization has the meaning given such term in section 2 of the National Labor Relations Act (29 U.S.C. 152). (13)Local educational agencyThe term local educational agency has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(14)Local workforce development boardThe term local workforce development board means a board established under section 107 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3122). (15)Member of the reserve components of the armed forcesThe term member of the reserve components of the Armed Forces means a member of the— 
(A)Army National Guard of the United States; (B)Army Reserve; 
(C)Navy Reserve; (D)Marine Corps Reserve; 
(E)Air National Guard of the United States; (F)Air Force Reserve; or 
(G)Coast Guard Reserve. (16)Minority institutionThe term minority institution has the meaning given that term in section 365(3) of the Higher Education Act of 1965 (20 U.S.C. 1067k(3)). 
(17)Nonprofit organizationThe term nonprofit organization means a group organized for purposes other than generating profit and in which no part of the organization’s income is distributed to its members, directors, or officers.  (18)OfficeThe term Office means the Energy Workforce Transition Office established by section 511. 
(19)Pre-apprenticeshipThe term pre-apprenticeship means, with respect to a program, an initiative or set of strategies that— (A)is designed to prepare participants to enter an apprenticeship program; 
(B)is carried out by an eligible sponsor that has a documented partnership with one or more sponsors of apprenticeship programs; and (C)includes each of the following: 
(i)Training (including a curriculum for the training) aligned with industry standards related to an apprenticeship program and reviewed and approved annually by sponsors of the apprenticeship program within the documented partnership that will prepare participants by teaching the skills and competencies needed to enter one or more apprenticeship programs.  (ii)Hands-on training and theoretical education for participants that does not displace a paid employee. 
(iii)A formal agreement with a sponsor of an apprenticeship program that would enable participants who successfully complete the pre-apprenticeship program— (I)to enter into the apprenticeship program if a place in the program is available and if the participant meets the qualifications of the apprenticeship program; and 
(II)to earn credits towards the apprenticeship program. (20)SecretaryThe term Secretary means the Secretary of Energy. 
(21)Tribal or indigenous communityThe term Tribal or indigenous community means a population of people who are members of— (A)a federally recognized Indian Tribe;  
(B)a State-recognized Indian Tribe;  (C)an Alaska Native or Native Hawaiian community or organization; or 
(D)any other community of indigenous people located in a State. (22)UnderemployedThe term underemployed means with respect to an individual, an individual who is— 
(A)employed at less than full-time because they are unable to obtain full-time employment; or (B)employed at a job that is inadequate to their training or economic needs. 
(23)Veteran of the armed forcesThe term veteran of the Armed Forces means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable. (24)Wage differential benefitThe term wage differential benefit means the difference between the wages and other benefits provided by— 
(A)a worker’s wages and benefits earned in a energy-related facility, energy-related industrial facility, or other energy-related entity on the day before the worker is terminated, laid off, or given a reduction in work hours; and (B)the worker’s current wages and benefits, if any, after such a termination, lay-off, or reduction in work hours. 
AState Energy Plans 
501.State energy plans 
(a)In generalSection 362(d) of the Energy Policy and Conservation Act (42 U.S.C. 6322(d)) is amended— (1)in paragraph (16), by striking ; and and inserting a semicolon; 
(2)by redesignating paragraph (17) as paragraph (18); and (3)by inserting after paragraph (16) the following: 
 
(17)a State energy plan developed in accordance with section 367; and. (b)State energy plansPart D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.) is amended by adding at the end the following: 
 
367.State energy plans 
(a)In generalThe Secretary may provide financial assistance to a State to develop a State energy plan, for inclusion in a State energy conservation plan under section 362(d), to provide for— (1)the elimination of net greenhouse gas emissions; 
(2)improved air and water quality;  (3)conservation of natural resources; 
(4)reduction and elimination of environmental injustice; and (5)workforce transition planning. 
(b)ContentsA State developing a State energy plan under this section shall include in such plan, measures to— (1)ensure that the full social cost of carbon pollution is factored into decision making associated with electricity generation and utility investments in energy efficiency and electric vehicle infrastructure; 
(2)promote investments in a distribution system that takes advantage of technology advancement and supports reduced pollution, consumer choice, and a resilient and reliable system; (3)address the need to site transmission lines and new electricity generating units efficiently; 
(4)evaluate the role of existing resources as part of utility planning to accelerate the transition to low-cost carbon emissions reductions; (5)engage with regional partners to explore the potential benefits of regional markets; 
(6)support utility leadership in its efforts to transition to sources of electricity that result in net zero greenhouse gas emissions; (7)support infrastructure upgrades and smart grid investments to improve system-wide efficiency; 
(8)support building codes for new and retrofitted buildings that promote the energy efficiency of buildings and the electric grid; (9)support improved appliance efficiency standards; 
(10)support investments in electric vehicle infrastructure in ways that will ensure a more efficient grid and greater adoption of electric vehicles, including in rural areas; (11)support workforce and economic transition planning for communities impacted by a changing energy landscape, as informed by the Energy Workforce Transition Plan developed under section 511 of the Clean Energy Innovation and Deployment Act of 2021, and the Clean Energy Jobs Training Program established under section 522 of such Act;  
(12)support sustainable recreation and tourism in workforce and economic transition planning; (13)eliminate the disproportionate burden of adverse human health or environmental effects on communities of color, low-income communities, and Tribal or indigenous communities in such State, as determined by the Secretary;  
(14)support increased acknowledgment of, and considerations for, indigenous and Tribal sovereignty; and (15)develop strategies to support local clean energy goals facilitating utility-community cooperation and private sector partnerships. 
(c)CoordinationIn developing a State energy plan under this section, a State shall coordinate, as appropriate, with— (1)State regulatory authorities (as defined in section 3 of the Public Utility Regulatory Policies Act of 1978); 
(2)electric utilities; (3)Regional Transmission Organizations (as defined in section 3 of the Federal Power Act) and Independent System Operators (as defined in section 3 of the Federal Power Act);  
(4)private entities, including representatives from the power sector and clean energy industry;  (5)State agencies, metropolitan planning organizations, and local governments; 
(6)the Energy Workforce Transition Office established by section 511 of the Clean Energy Innovation and Deployment Act of 2021; and (7)labor organizations, such as those representing workers in the construction, manufacturing, or energy sectors. 
(d)Technical assistanceUpon request of the Governor of a State, the Secretary shall provide information and technical assistance in the development, implementation, or revision of a State energy plan.. 502.Authorization of appropriations (a)State energy conservation plansSection 365(f) of the Energy Policy and Conservation Act (42 U.S.C. 6325(f)) is amended to read as follows: 
 
(f)Authorization of appropriations 
(1)State energy conservation plansFor the purpose of carrying out this part, there is authorized to be appropriated $100,000,000 for each of fiscal years 2022 through 2026. (2)State energy plansIn addition to the amounts authorized under paragraph (1), for the purpose of carrying out section 367, there is authorized to be appropriated $25,000,000 for each of fiscal years 2022 through 2026.. 
(b)Transportation electrificationSection 131 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17011) is amended— (1)in subsection (b)(6), by striking 2008 through 2012 and inserting 2022 through 2026; and 
(2)in subsection (c)(4), by striking 2008 through 2013 and inserting 2022 through 2026. BEnergy Workforce Transition 511.Energy Workforce Transition Office and Advisory Committee (a)EstablishmentThere is hereby established within the Department of Energy an office, to be known as the Energy Workforce Transition Office. 
(b)Exemption from reorganizationThe Office shall be exempt from the reorganization authority provided under section 643 of the Department of Energy Organization Act (42 U.S.C. 7253). (c)DirectorThe Secretary shall appoint as the head of the Office a Director, who shall manage the operations of the Office. 
(d)Duties of the OfficeThe duties of the Office shall be to— (1)identify or estimate, to the extent practicable, with respect to the period that begins on the date of enactment of this Act and ends on January 1, 2030— 
(A)the timing and location of facility closures and job terminations or layoffs in energy-related facilities, energy-related industrial facilities, and other energy-related entities; and (B)the impact of such terminations, layoffs, or reduced work hours on affected workers (including those employed by a contractor or subcontractor), businesses, and energy transition communities; and 
(2)provide administrative, logistical, research, and policy support and recommendations to the Advisory Committee. (e)Energy workforce transition advisory committee (1)EstablishmentThere is hereby established an advisory committee, to be known as the Energy Workforce Transition Advisory Committee. 
(2)Energy Workforce Transition Plan 
(A)In generalThe Advisory Committee shall develop and finalize a plan, to be known as the Energy Workforce Transition Plan.  (B)PurposeThe purpose of the Energy Workforce Transition Plan is to identify, align, and streamline resources to assist workers and communities impacted by the transition to a clean energy economy. 
(C)Public meetingsIn developing the Energy Workforce Transition Plan, the Advisory Committee shall hold no less than 4 public meetings in energy transition communities, with opportunities for members of the public to provide input. (D)ContentsThe Energy Workforce Transition Plan shall include— 
(i)a description of the challenges that energy transition communities encounter, including challenges associated with economic and employment transition, and challenges particular to certain regions; (ii)a description of benefits, grants, and other sources of funding to address the challenges described under clause (i) that may be accessed from Federal, State, local, and other sources without additional legislative authority or approval; 
(iii)a description of sources of funding to address the challenges described under clause (i) that require additional legislative authority or approval; (iv)recommendations for aligning local, State, Federal, and other resources to invest in energy transition communities and energy transition workers; 
(v)recommendations for establishing benefits for energy transition workers, including consideration of— (I)benefits similar in type, amount, and duration to Federal benefits that are not otherwise available to all energy transition workers, including pensions;  
(II)wage differential benefits for energy transition workers, including consideration of eligibility and the duration of the benefits; and (III)collaboration with existing or future employers of energy transition workers and relevant labor organizations, to inform energy transition workers how to apply for wage differential and other eligible benefits; 
(vi)recommendations for grants and other programmatic support for energy transition communities, and entities that support energy transition communities, including— (I)grants and other programmatic support provided by counties, municipalities, cities, or other political subdivisions of a State; 
(II)grants and other programmatic support provided Indian Tribes; (III)apprenticeships programs;  
(IV)grants and other programmatic support to be provided by institutions of higher education; and (V)grants and other programmatic support to be provided by public or private nonprofit organizations or associations; 
(vii)recommendations for establishing community transition resource centers in energy transition communities, in order to provide such communities a source of current information regarding the resources described in this subparagraph; (viii)identification of the projected short-term and long-term costs of each activity recommended in the Energy Workforce Transition Plan, including worker benefits, grant programs, and other activities; 
(ix)identification of the potential sources for sustainable short-term and long-term funding for implementing the activities recommended in the Energy Workforce Transition Plan;  (x)the potential advantages or disadvantages of extending activities recommended in the Energy Workforce Transition Plan to other sectors and industries affected by similar economic disruptions; and 
(xi)recommendations, made in consultation with relevant Federal agencies, including the Department of Labor, and relevant State authorities, for efficient implementation of the activities recommended in the Energy Workforce Transition Plan. (E)Report to CongressNot later than January 1, 2023, the Advisory Committee shall submit to Congress the Energy Workforce Transition Plan, as well as any recommendations to be considered in order to better achieve the plan. 
(3)MembershipThe Advisory Committee shall consist of the following members: (A)Ex officio members as follows: 
(i)A representative of the Department of Labor. (ii)A representative of the Economic Development Administration of the Department of Commerce. 
(iii)A representative of the Executive Office of the President. (B)The following members appointed by the Director: 
(i)4 representatives of energy transition workers, including at least one from a union representing coal workers, one from a building trades union, and one from a union representing other energy transition workers. (ii)3 representatives from energy transition communities. 
(iii)2 representatives with professional economic development or workforce retraining experience. (iv)2 representatives of environmental justice communities. 
(v)2 representatives of electric utilities that, on the date of enactment of this Act, operate a energy-related facility. (4)TermExcept as otherwise provided in this section, the term of appointment or designation of a member of the Advisory Committee shall end on January 1, 2027. 
(5)ExpensesIn accordance with section 5703 of title 5, United States Code, each member of the Advisory Committee may receive payment of a per diem and reimbursement for actual and necessary expenses. (6)ChairThe Advisory Committee shall elect a chair from among its members to serve for a term not to exceed 2 years, as determined appropriate by the Advisory Committee. 
(7)MeetingsThe Advisory Committee shall meet at least once every quarter. The chair of the Advisory Committee may call such additional meetings as are necessary for the Advisory Committee, with the Secretary, to develop and submit to Congress the Energy Workforce Transition Plan. (8)Engagement of othersThe Advisory Committee may engage additional nonvoting members or advisors to provide additional expertise as needed. 
(9)TerminationSection 14(a) of the Federal Advisory Committee Act shall not apply to the Advisory Committee. 512.Energy workforce transition plans and reemployment of affected workers (a)SubmissionThe owner or operator of an energy-related facility shall to the extent practicable submit to the Director a workforce transition plan— 
(1)with respect to a coal-fueled electric generating facility with a capacity of more than 50 megawatts, not later than 6 months before the closure of the facility; (2)with respect to a coal mine with a capacity of more than 4,000,000 short tons of coal per year, not later than 6 months before the closure of the coal mine; and 
(3)with respect to an energy-related facility not described under paragraph (1) or (2), not later than 90 days before the closure of the facility. (b)ContentsTo the extent practicable, a workforce transition plan submitted under subsection (a) shall include estimates of— 
(1)the number of workers, including those employed by a contractor or subcontractor, employed by the energy-related facility before the closure of the facility; (2)the total number of such workers, including those employed by a contractor or subcontractor, whose employment, as a result of the closure of the energy-related facility, will— 
(A)be retained;  (B)be eliminated; and 
(C)be given a reduction in hours; (3)with respect to the workers, including those employed by a contractor or subcontractor, whose existing jobs will be eliminated as a result of the closure of the energy-related facility the total number, and the number by job classification, of workers— 
(A)whose employment will end without being offered other employment; (B)who will retire as planned, be offered early retirement, or leave on their own; 
(C)who will be retained by being transferred to other activities under the employment of the owner or operator; and (D)who will be retained to continue to work for the owner or operator in a new job classification; and 
(4)with respect to the workers, including those employed by a contractor or subcontractor, whose existing jobs will be retained during the closure of the energy-related facility, the total number, and the number by job classification, of workers who will work on the decommissioning and environmental remediation of the facility; and (5)if an owner or operator is replacing a energy-related facility with a new electric generating facility, the number of— 
(A)workers from the closed energy-related facility who will be employed at the new electric generating facility; and (B)jobs at the new electric generating facility that will be outsourced to contractors or subcontractors. 
(c)PrivacyA workforce transition plan submitted under subsection (a) shall not include information that violates privacy of workers or confidential business information. (d)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary shall promulgate regulations to implement this subtitle. 
(e)ComplianceThe owner or operator of an energy-related facility shall face a fine or fee, as determined appropriate by the Secretary, should they fail to submit a workforce transition plan in accordance with this section. CModern Energy Workforce Development 1Modern Energy Workforce Development 521.Modern energy workforce development (a)EstablishmentThe Secretary, in consultation with the Secretary of Labor, shall establish and carry out a comprehensive and nationwide program (referred to in this section as the Program) to improve education and training for jobs in energy-related industries (including manufacturing, engineering, construction, and retrofitting jobs in energy-related industries) to increase the number of skilled workers trained to work in energy-related industries with existing or expected worker shortages. 
(b)Workforce development 
(1)In generalIn carrying out the Program, the Secretary shall— (A)offer available resources to energy transition workers and underrepresented groups, including religious and ethnic minorities, women, veterans, individuals with disabilities, and socioeconomically disadvantaged individuals, to enter into science, technology, engineering, and mathematics fields; 
(B)offer available resources to institutions of higher education to equip students with the skills, training, and technical expertise necessary to fill existing or expected worker shortages in energy-related industries; (C)provide internships, fellowships, and traineeships at the Department of Energy, including at National Laboratories; 
(D)provide energy workforce-related research grants and technical assistance to institutions of higher education, with priority given to minority institutions; (E)ensure that internships, fellowships, traineeships, apprenticeships, and pre-apprenticeships provide the necessary skills and certifications for employment in energy-related industries with existing or expected worker shortages;  
(F)ensure alignment with the goals defined under the Minorities in Energy Initiative of the Department of Energy; (G)ensure alignment with other programs that are carrying out the Minorities in Energy Initiative of the Department of Energy; 
(H)to the maximum extent practicable, collaborate with and support State workforce development programs to maximize the efficiency of the Program; and (I)work with labor organizations and institutions of higher education to promote pre-apprenticeship as a pathway to an energy-related career through an apprenticeship program. 
(2)PriorityIn carrying out the Program, the Secretary shall— (A)prioritize the education and training of energy transition workers and underrepresented groups, including religious and ethnic minorities, women, veterans, individuals with disabilities, and socioeconomically disadvantaged individuals for jobs in energy-related industries, especially construction; and 
(B)partner with labor organizations that have multi-year records of training and supporting energy transition workers and underrepresented groups to successful completion of pre-apprenticeship and apprenticeship programs. (c)Direct assistance (1)In generalIn carrying out the Program, the Secretary shall provide direct assistance (including financial assistance awards, technical expertise, and guidance) to local educational agencies, local workforce development boards, institutions of higher education, nonprofit organizations, labor organizations, apprenticeship programs, and pre-apprenticeship programs. 
(2)DistributionThe Secretary shall distribute direct assistance under paragraph (1) in a manner that— (A)is reflective of the needs of, and demand for jobs in, an energy-related industry; and 
(B)is consistent with the information obtained under subsections (e)(4) and (j). (3)RestrictionIn providing financial assistance awards under paragraph (1) for education and training relating to construction, eligible entities shall only include apprenticeship programs, and pre-apprenticeship programs that have an articulation agreement with one or more apprenticeship programs. 
(d)Resource centerThe Secretary shall establish an online resource center— (1)to maintain and update information and resources on training programs for jobs in energy-related industries (including manufacturing, engineering, construction, and retrofitting jobs in energy-related industries); and 
(2)to connect local educational agencies, State educational agencies, institutions of higher education, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, apprenticeship programs and pre-apprenticeship programs that are working to develop and implement training programs for the jobs described in paragraph (1) to share resources, approaches, and best practices.  (e)Collaboration and reportIn carrying out the Program, the Secretary shall— 
(1)collaborate with local educational agencies, institutions of higher education, local workforce development boards, Tribal or indigenous community leadership, nonprofit organizations, labor organizations, apprenticeship programs and pre-apprenticeship programs, and energy-related industries; (2)facilitate the sharing of best practices and approaches that best suit local, State, and national needs; 
(3)encourage and foster collaboration, mentorship, and partnership between— (A)industry partners, local workforce development boards, Tribal or indigenous community leadership, nonprofit organizations, labor organizations, apprenticeship and pre-apprenticeship programs, that provide effective training programs for jobs in energy-related industries; and 
(B)local educational agencies, State educational agencies, and institutions of higher education that seek to establish those programs; and (4)collaborate with the Secretary of Labor, the Commissioner of the Bureau of Labor Statistics, the Secretary of Commerce, the Director of the Bureau of the Census, labor organizations, and energy-related industries— 
(A)to develop a comprehensive and detailed understanding of the workforce needs of, and job opportunities in, energy-related industries, by State and by region; and (B)to publish an annual report on job creation in the sectors of energy-related industries identified under subsection (j). 
(f)Best practices for educational institutions 
(1)In generalThe Secretary, in collaboration with the Secretary of Education, the Secretary of Commerce, the Secretary of Labor, and the Director of the National Science Foundation, shall develop and report best practices for providing students with skills necessary for jobs in energy-related industries (including manufacturing, engineering, construction, and retrofitting jobs in energy-related industries) to local educational agencies, institutions of higher education, and apprenticeship programs. (2)Energy efficiency and community energy resiliency initiativesThe Secretary shall develop and provide best practices for teaching students and the families of those students about energy efficiency and community energy resiliency.  
(3)Input from industry labor organizationsIn carrying out paragraphs (1) and (2), the Secretary shall solicit input from energy-related industries and labor organizations, especially sectors with existing or expected worker shortages or expertise in energy efficiency. (4)STEM educationIn carrying out paragraphs (1) and (2), the Secretary shall promote education in science, technology, engineering, and mathematics. 
(g)Outreach to minority institutionsIn carrying out the Program, the Secretary shall— (1)increase the Department of Energy’s outreach to minority institutions, including historically Black universities and colleges, community colleges, and Tribal institutions; 
(2)work with minority institutions to increase the number of skilled minorities and women qualified for jobs in energy-related industries (including manufacturing, engineering, construction, and retrofitting jobs in energy-related industries);  (3)work with energy-related industries to improve opportunities for students of minority institutions to participate in industry internships and cooperative work-study programs; and  
(4)work with the Directors of the National Laboratories to increase the participation of students from minority institutions in internships, fellowships, training programs, and employment at those laboratories.  (h)Outreach to energy transition workersThe Secretary shall— 
(1)work with employers and job trainers, including apprenticeship and pre-apprenticeship programs, in preparing energy transition workers for emerging jobs in energy-related industries (including manufacturing, engineering, construction, and retrofitting jobs in energy-related industries); (2)work with energy transition workers to increase the number of individuals trained for jobs in energy-related industries (including manufacturing, engineering, construction, and retrofitting jobs in energy-related industries); and  
(3)work with labor organizations and energy-related industry partners to improve opportunities for energy transition workers to participate in industry internships, cooperative work-study programs, apprenticeships, and pre-apprenticeships. (i)Enrollment in training and apprenticeship and pre-Apprenticeship programsThe Secretary shall provide assistance to industry, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, and apprenticeship programs in identifying students and other candidates, including energy transition workers and underrepresented groups, including religious and ethnic minorities, women, veterans, individuals with disabilities, and socioeconomically disadvantaged individuals, to enroll in training and apprenticeship programs and pre-apprenticeship programs for jobs in energy-related industries.  
(j)Guidelines To develop skills for a modern energy industry workforceThe Secretary shall, in collaboration with energy-related industries and labor organizations, identify the sectors within each energy-related industry that have the greatest demand for workers and develop guidelines for the skills necessary to work in those sectors. The Secretary shall identify the sectors in consultation with a broad cross-section of the energy industry, including relevant energy industry organizations, public and private employers, labor organizations, postsecondary education institutions, and workforce development boards.  (k)Rule of constructionNothing in this section authorizes any department, agency, officer, or employee of the Federal Government to exercise any direction, supervision, or control over— 
(1)the curriculum, program of instruction, or instructional content of any State, local educational agency, or school; or (2)the selection of library resources, textbooks, or other printed or published instructional materials used by any State, local educational agency, or school. 
522.Clean Energy Jobs Training Program 
(a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means a National Laboratory, business, or labor organization that demonstrates success in placing graduates of pre-apprenticeship or apprenticeship programs in jobs relevant to such programs and— 
(A)is directly involved with zero-emission electricity technology, energy efficiency, or other activity that results in a reduction in greenhouse gas emissions, as determined by the Secretary; (B)works on behalf of a business or labor organization that is directly involved with zero-emission electricity technology, energy efficiency, or other activity that results in a reduction in greenhouse gas emissions, as determined by the Secretary; 
(C)provides services related to— (i)zero-emission electricity technology deployment and maintenance and energy efficiency; 
(ii)grid modernization; or (iii)reduction in greenhouse gas emissions through the use of zero-emission energy technologies; 
(D)has knowledge of technician workforce needs of a National Laboratory or covered facility of the National Nuclear Security Administration and the associated security requirements of such laboratory or facility; (E)demonstrates experience in implementing and operating apprenticeship programs or pre-apprenticeship programs that provide a direct pathway to an energy-related career; or 
(F)demonstrates success in placing graduates of pre-apprenticeship or apprenticeship programs in jobs relevant to such programs. (2)National LaboratoryThe term National Laboratory means any of the following laboratories owned by the Department of Energy: 
(A)Ames Laboratory. (B)Argonne National Laboratory. 
(C)Brookhaven National Laboratory. (D)Fermi National Accelerator Laboratory. 
(E)Idaho National Laboratory. (F)Lawrence Berkeley National Laboratory. 
(G)Lawrence Livermore National Laboratory. (H)Los Alamos National Laboratory. 
(I)National Energy Technology Laboratory. (J)National Renewable Energy Laboratory. 
(K)Oak Ridge National Laboratory. (L)Pacific Northwest National Laboratory. 
(M)Princeton Plasma Physics Laboratory. (N)Sandia National Laboratories. 
(O)Savannah River National Laboratory. (P)Stanford Linear Accelerator Center. 
(Q)Thomas Jefferson National Accelerator Facility. (3)ProgramThe term Program means the Clean Energy Jobs Training Program established under subsection (b). 
(b)EstablishmentThe Secretary, in consultation with the Secretary of Labor, shall establish a program, to be known as the Clean Energy Jobs Training Program, to provide competitively awarded cost-shared grants to eligible entities to pay for on-the-job training of a new or existing employee— (1)to work in zero-emission electricity generation, energy efficiency, or grid modernization; 
(2)to work otherwise on the reduction of greenhouse gas emissions; or (3)to participate in a pre-apprenticeship program that provides a direct pathway to an energy-related career in construction through one or more apprenticeship programs.  
(c)Grants 
(1)In generalAn eligible entity desiring a grant under the Program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (2)Priority for targeted communitiesIn providing grants under the Program, the Secretary shall give priority to an eligible entity that— 
(A)recruits employees— (i)from the one or more communities that are served by the eligible entity; and 
(ii)that are minorities, women, veterans, individuals from Indian Tribes or Tribal organizations, or energy transition workers; (B)provides trainees with the opportunity to obtain real-world experience;  
(C)has fewer than 100 employees; and (D)in the case of a pre-apprenticeship program, demonstrates— 
(i)a multi-year record of successfully recruiting energy transition workers, minorities, women, and veterans for training and supporting such individuals to a successful completion of a pre-apprenticeship program; and (ii)a successful multi-year record of placing the majority of pre-apprenticeship program graduates into apprenticeship programs in the construction industry. 
(3)Use of grant for Federal share 
(A)In generalAn eligible entity shall use a grant received under the Program to— (i)pay the Federal share of the cost of providing on-the-job training for an employee, in accordance with subparagraph (B); or 
(ii)in the case of a pre-apprenticeship program— (I)recruit minorities, women, and veterans for training; 
(II)support those individuals in the successful completion of the pre-apprenticeship program; and (III)carry out any other activity of the pre-apprenticeship program, as determined to be appropriate by the Secretary of Labor, in consultation with the Secretary. 
(B)Federal share amountThe Federal share described in subparagraph (A)(i) shall not exceed— (i)in the case of an eligible entity with 20 or fewer employees, 45 percent of the cost of on-the-job training for an employee; 
(ii)in the case of an eligible entity with not fewer than 21 employees and not more than 99 employees, 37.5 percent of the cost of on-the-job training for an employee;  (iii)in the case of an eligible entity with not fewer than 100 employees, 25 percent of the cost of on-the-job training for an employee; and 
(iv)in the case of an eligible entity that administers a pre-apprenticeship program, 75 percent of the cost of the pre-apprenticeship program.  (4)Employer payment of non-Federal share (A)In generalThe non-Federal share of the cost of providing on-the-job training for an employee under a grant received under the Program shall be paid in cash or in kind by the employer of the employee receiving the training or by a nonprofit organization. 
(B)InclusionsThe non-Federal share described in subparagraph (A) may include the amount of wages paid by the employer to the employee during the time that the employee is receiving on-the-job training, as fairly evaluated by the Secretary of Labor. (5)ConstructionIn providing grants under the Program for training, recruitment, and support relating to construction, eligible entities shall only include pre-apprenticeship programs that have an articulation agreement with one or more apprenticeship programs. 
(6)Grant amountAn eligible entity may not receive more than $1,000,000 per fiscal year in grant funds under the Program. 523.University Zero-Emission Energy Leadership Program (a)Establishment (1)In generalSubtitle E of title IX of the Energy Policy Act of 2005 is amended by adding at the end the following:  
 
959D.University Zero-Emission Energy Leadership Program 
(a)EstablishmentThe Secretary of Energy shall establish a program, to be known as the University Zero-Emission Energy Leadership Program. (b)Use of fundsAmounts made available to carry out the University Zero-Emission Energy Leadership Program— 
(1)shall be used to provide financial assistance for scholarships, fellowships, and research and development projects at institutions of higher education in areas relevant to departmental missions in research, development, demonstration, and deployment activities for zero-emission technologies; (2)may be used to provide financial assistance to businesses to offset the costs of a partnership with, or investments in, institutions of higher education in areas relevant to departmental missions in research, development, demonstration, and deployment activities for zero-emission technologies; and 
(3)may be used to provide financial assistance for a scholarship, fellowship, or multiyear research and development project that does not align directly with a departmental mission, if the activity for which assistance is provided promotes a zero-emission energy transition..  (2)Table of contentsThe table of contents for the Energy Policy Act of 2005 is further amended by adding after the item relating to section 959D the following:  
 
 
Sec. 959D. University Zero-Emission Energy Leadership Program.. 
(b)RepealThe Energy and Water Development and Related Agencies Appropriations Act, 2009 is amended by striking section 313. 524.Authorization of appropriationsThere are authorized to be appropriated to carry out this part such sums as may be necessary for each of fiscal years 2022 through 2035.  
2Climate Resiliency Corps 
531.Establishment of the Climate Resiliency Corps 
(a)General authorityThe President shall establish a wholly owned Government corporation, to be known as the Climate Resiliency Corps, to employ residents of the United States who are unemployed or underemployed, in the construction, maintenance, and carrying out of projects of a public nature in connection with, but not limited to— (1)mitigating the effects of disasters and other trends related to climate change, including by— 
(A)assessing community resilience to the impacts of climate change; (B)collecting, monitoring, and analyzing data related to climate change and disasters; 
(C)developing a plan to improve community resilience to the impacts of climate change through resilient infrastructure; and (D)building and maintaining resilient infrastructure, including by— 
(i)preserving, protecting, and restoring habitat; (ii)stabilizing shorelines; 
(iii)removing invasive species and planting native species of trees, plants and groundcover; (iv)constructing bioswales and water bars; 
(v)improving drainage systems through use of permeable surfaces and rain gardens; (vi)removing hazardous fuels; 
(vii)conducting prescribed burns; (viii)establishing defensible space; 
(ix)retrofitting buildings; and (x)planting urban forestry, trees, and landscapes; 
(2)preparing communities for disasters of a type projected as a result of climate change, including by— (A)organizing community-based resiliency coalitions and working groups; 
(B)providing disaster preparedness or community emergency response team training to community-based organizations and residents; and (C)providing education on climate change, disaster, and resilience at community-based organizations and schools; 
(3)responding to disasters, including— (A)establishing and managing volunteers, distribution centers, and shelters; 
(B)supporting disaster response activities and centers, including fire camps; (C)clearing fallen trees and branches; 
(D)boarding up windows and doors and tarping roofs; and (E)mucking and gutting homes and buildings; 
(4)recovering from disasters, including— (A)clearing debris; 
(B)repairing and rebuilding homes and buildings; (C)replanting native trees and plants; 
(D)restoring habitat; and (E)stabilizing shoreline and hillsides; and 
(5)other activities that are determined appropriate by the Chief Executive Officer and the Board of Directors of the Climate Resiliency Corps. (b)Enhancing climate resiliency in disproportionately impacted communitiesNot less than 40 percent of the amounts made available for the Climate Resiliency Corps shall be used to enhance the climate resiliency of environmental justice communities through activities described in subsection (a).  
(c)Incorporation 
(1)In generalThe Advisory Committee shall be deemed the incorporator of Climate Resiliency Corps, and the incorporation shall be held to have been effected from the date of the first meeting of the Advisory Committee.  (2)Corporate officeThe Climate Resiliency Corps shall— 
(A)maintain an office in the District of Columbia; and (B)for purposes of venue in civil actions, be considered to be a resident of the District of Columbia. 
(d)Role of Federal agenciesTo operate the Climate Resiliency Corps, the President may authorize partnerships with existing Federal departments and agencies, including the Department of Labor, the Department of Defense, the National Guard Bureau, the Department of the Interior, the Department of Agriculture, the Army Corps of Engineers, the Department of Transportation, the Department of Energy, the Environmental Protection Agency, and other Federal Governmental corporations. 532.Board of Directors of the Climate Resiliency Corps (a)Voting membership of the Board of Directors (1)In generalThe Climate Resiliency Corps shall have a Board of Directors (hereinafter referred to as the Board of Directors) consisting of— 
(A)7 voting members appointed by the President, by and with the advice and consent of the Senate, not more than 4 of whom shall be from the same political party; and (B)the chief executive officer of the Climate Resiliency Corps. 
(2)ChairpersonOne of the voting members of the Board of Directors shall be designated by the President to serve as Chairperson thereof. (3)Congressional recommendationsNot later than 30 days after the date of enactment of this Act, the majority leader of the Senate, the minority leader of the Senate, the Speaker of the House of Representatives, and the minority leader of the House of Representatives shall each submit a recommendation to the President for appointment of a voting member of the Board of Directors, after consultation with the appropriate committees of Congress. 
(b)Powers and duties of the Board of DirectorsThe Board of Directors shall— (1)as soon as is practicable after the date on which all members are appointed, approve or disapprove senior management appointed by the chief executive officer; 
(2)not later than 180 days after the date on which all members are appointed— (A)develop and approve the bylaws of the Climate Resiliency Corps, including bylaws for the regulation of the affairs and conduct of the business of the Climate Resiliency Corps; 
(B)establish subcommittees, including an audit committee that is composed solely of members of the Board of Directors who are independent of the senior management of the Corps; (C)develop and approve, in consultation with senior management, a conflict-of-interest policy for the Board of Directors and for senior management; 
(D)approve or disapprove internal policies that the chief executive officer shall submit to the Board of Directors; and (E)approve or disapprove a 1-year business plan and budget for the Climate Resiliency Corps; 
(3)ensure that the Climate Resiliency Corps is at all times operated in a manner that is consistent with this part, by— (A)monitoring and assessing the effectiveness of the Corps; 
(B)periodically reviewing internal policies; (C)reviewing and approving annual business plans, annual budgets, and long-term strategies submitted by the chief executive officer; 
(D)reviewing and approving annual reports submitted by the chief executive officer; (E)engaging one or more external auditors; and 
(F)reviewing and approving all changes to the organization of senior management; (4)establish such other criteria, requirements, or procedures as the Board of Directors may consider to be appropriate in carrying out this part; 
(5)serve as the primary liaison for the Climate Resiliency Corps in interactions with Congress, the executive branch, and State and local governments, and to represent the Climate Resiliency Corps in such interactions and others; (6)approve by a vote of 5 of the 7 voting members of the Board of Directors any changes to the bylaws or internal policies of the Climate Resiliency Corps; 
(7)have the authority and responsibility— (A)to oversee entering into and carry out such contracts, leases, cooperative agreements, or other transactions as are necessary to carry out this part with— 
(i)any Federal department or agency; (ii)any State, territory, or Tribe of the United States; and 
(iii)any individual, public-private partnership, firm, association, or corporation; (B)to approve of the acquisition, lease, pledge, exchange, and disposal of real and personal property by the Climate Resiliency Corps and otherwise approve the exercise by the Climate Resiliency Corps of all of the usual incidents of ownership of property, to the extent that the exercise of such powers is appropriate to and consistent with the purposes of the Corps; 
(C)to determine the character of, and the necessity for, the obligations and expenditures of the Climate Resiliency Corps, and the manner in which the obligations and expenditures will be incurred, allowed, and paid, subject to this part and other Federal law specifically applicable to wholly owned Federal corporations; (D)to sue or be sued in the corporate capacity of the Climate Resiliency Corps in any court of competent jurisdiction; and 
(E)to review all projects recommended by the chief executive officer for funding and to approve, postpone, or deny the same by majority vote; and  (8)delegate to the chief executive officer those duties that the Board of Directors determines appropriate. 
(c)Voting rightsEach voting member of the Board of Directors shall have an equal vote in all decisions of the Board of Directors. (d)Qualifications of voting membersEach voting member of the Board of Directors shall— 
(1)be a citizen of the United States; and (2)have significant demonstrated expertise in— 
(A)the management and administration of an institution or program relevant to the operation of the Climate Resiliency Corps; or (B)the financing, development, or operation of infrastructure projects. 
(e)Terms 
(1)In generalExcept as otherwise provided in this part, each voting member of the Board of Directors shall be appointed for a term of 4 years. (2)Initial staggered termsOf the voting members first appointed to the Board of Directors— 
(A)the initial Chairperson and 3 of the other voting members shall each be appointed for a term of 4 years; and (B)the remaining 3 voting members shall each be appointed for a term of 2 years. 
(3)Date of initial nominationsThe initial nominations for the appointment of all voting members of the Board of Directors shall be made not later than 60 days after the date of enactment of this Act.  (4)Beginning of termThe term of each of the initial voting members appointed under this section shall commence immediately upon the date of appointment, except that, for purposes of calculating the term limits specified in this subsection, the initial terms shall each be construed as beginning on January 22 of the year following the date of the initial appointment. 
(5)VacanciesA vacancy in the position of a voting member of the Board of Directors shall be filled by the President, and a member appointed to fill a vacancy on the Board of Directors occurring before the expiration of the term for which the predecessor was appointed shall be appointed only for the remainder of that term. (f)Meetings (1)Open to the public; noticeExcept as provided in paragraph (3), all meetings of the Board of Directors shall be— 
(A)open to the public; and (B)preceded by a public notice of at least 14 days. 
(2)FrequencyThe Board of Directors shall meet not later than 60 days after the date on which all members of the Board of Directors are first appointed, at least quarterly thereafter, and otherwise at the call of either the Chairperson or 5 voting members of the Board of Directors. (3)Exception for closed meetingsThe voting members of the Board of Directors may, by majority vote, close a meeting to the public if, during the meeting to be closed, there is likely to be disclosed proprietary or sensitive information regarding an infrastructure project under consideration for assistance pursuant to this part. The Board of Directors shall prepare minutes of any meeting that is closed to the public, and shall make such minutes available as soon as practicable, not later than 1 year after the date of the closed meeting, with any necessary redactions to protect any proprietary or sensitive information. 
(4)QuorumFor purposes of meetings of the Board of Directors, 5 voting members of the Board of Directors shall constitute a quorum. (g)Compensation of membersEach voting member of the Board of Directors shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level III of the Executive Schedule under section 5314 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Board of Directors. 
(h)Conflicts of interestA voting member of the Board of Directors may not participate in any review or decision affecting a project under consideration under this part, if the member has or is affiliated with an entity who has a financial interest in such project. 533.Chief executive officer of the Climate Resiliency Corps (a)In generalThe chief executive officer of the Climate Resiliency Corps (hereinafter referred to as the chief executive officer) shall be a nonvoting member of the Board of Directors, who shall be responsible for directing all activities of the Climate Resiliency Corps, and shall support the Board of Directors as set forth in this part, as the Board of Directors determines necessary or appropriate.  
(b)Appointment and tenure of the chief executive officer 
(1)In generalThe President shall appoint the chief executive officer by and with the advice and consent of the Senate.  (2)TermThe chief executive officer shall be appointed for a term of 6 years. 
(3)VacanciesAny vacancy in the office of the chief executive officer shall be filled by the President, and the person appointed to fill a vacancy in that position occurring before the expiration of the term for which the predecessor was appointed shall be appointed only for the remainder of that term. (c)QualificationsThe chief executive officer— 
(1)shall have significant expertise in the financing and development of infrastructure projects; and (2)may not— 
(A)hold any other public office; (B)have any financial interest in a project then being considered by the Board of Directors, unless that interest is placed in a blind trust; or 
(C)have any financial interest in an investment institution or its affiliates or any other entity seeking or likely to seek financial assistance for any infrastructure project from the Climate Resiliency Corps, unless any such interest is placed in a blind trust for the tenure of the service of the chief executive officer plus 2 additional years. (d)ResponsibilitiesThe chief executive officer shall have such executive functions, powers, and duties as may be prescribed by this part, the bylaws of the Climate Resiliency Corps, or the Board of Directors, including— 
(1)responsibility for the development and implementation of the strategy of the Climate Resiliency Corps, including— (A)the development and submission to the Board of Directors of the annual business plans and budget of the Climate Resiliency Corps; 
(B)the development and submission to the Board of Directors of a long-term strategic plan for the Climate Resiliency Corps; and (C)the development, revision, and submission to the Board of Directors of internal policies of the Climate Resiliency Corps, including— 
(i)policies regarding the application and approval process for projects to be carried out pursuant to this part, including— (I)guidelines for the selection and approval of projects; 
(II)specific criteria for determining eligibility for project selection; and (III)operational guidelines; and 
(ii)the estimated timeline for submission, approval, and completion of projects; (2)responsibility for the management and oversight of the daily activities, decisions, operations, and personnel of the Climate Resiliency Corps, including— 
(A)the appointment of senior management, subject to approval by the voting members of the Board of Directors, and the hiring and termination of all other Climate Resiliency Corps personnel; (B)ensuring, in conjunction with the general counsel, that all activities of the Climate Resiliency Corps are carried out in compliance with applicable law; 
(C)overseeing the involvement of the Climate Resiliency Corps in all projects, including— (i)developing eligible projects; 
(ii)determining the terms and conditions of all infrastructure projects; (iii)monitoring all infrastructure projects; 
(iv)preparing and submitting for approval by the Board of Directors the documents required under paragraph (1); and (v)ensuring the implementation of decisions of the Board of Directors; and 
(D)such other activities as may be necessary or appropriate in carrying out this part.  (e)Compensation (1)In generalAny compensation assessment or recommendation by the chief executive officer under this section shall be without regard to the provisions of chapter 51 or subchapter III of chapter 53 of title 5, United States Code. 
(2)ConsiderationsThe compensation assessment or recommendation required under this subsection shall take into account merit principles, where applicable, as well as the education, experience, level of responsibility, geographic differences, and retention and recruitment needs in determining compensation of personnel. 534.Senior management (a)Appointment of senior managementThe chief executive officer shall appoint such senior managers as are necessary to support the chief executive officer in the discharge of the responsibilities of the chief executive officer, as approved by a majority vote of the voting members of the Board of Directors. 
(b)Removal of senior managementAny member of senior management may be removed, either by a majority of the voting members of the Board of Directors upon request by the chief executive officer, or otherwise by vote of not fewer than 5 voting members of the Board of Directors. (c)Senior management (1)In generalEach member of senior management shall report directly to the chief executive officer. 
(2)Duties and responsibilities 
(A)Chief financial officerThe chief financial officer shall be responsible for all financial functions of the Corps, provided that, at the discretion of the Board of Directors, specific functions of the chief financial officer may be delegated externally. (B)Chief compliance officerThe chief compliance officer shall be responsible for all functions of the Corps relating to internal audits, accounting safeguards, and the enforcement of such safeguards and other applicable requirements. 
(C)General counselThe general counsel shall be responsible for all functions of the Corps relating to legal matters and, in consultation with the chief executive officer, shall be responsible for ensuring that the Corps complies with all applicable law. (D)Chief operations officerThe chief operations officer shall be responsible for all operational functions of the Corps, including those relating to the continuing operations and performance of all infrastructure projects. 
(d)Conflicts of interestNo individual appointed to senior management may— (1)hold any other public office; or 
(2)have any financial interest in a project being considered by the Board of Directors, unless that interest is placed in a blind trust. 535.General employment within the Climate Resiliency Corps (a)Employment preferenceIf the President determines that amounts appropriated to carry out the Climate Resiliency Corps for a fiscal year will be insufficient to employ all of the citizens of the United States who are seeking or likely to seek employment in the Climate Resiliency Corps, and to continue the employment of current employees who desire to remain in the Climate Resiliency Corps, the President shall give priority to the hiring of additional persons in the Climate Resiliency Corps to— 
(1)energy transition workers; (2)unemployed veterans of the Armed Forces and unemployed members of the reserve components of the Armed Forces; 
(3)unemployed citizens who have exhausted their entitlement to unemployment compensation; (4)unemployed citizens, who immediately before employment in the Climate Resiliency Corps, are eligible for unemployment compensation payable under any State law or Federal unemployment compensation law, including any additional compensation or extended compensation under such laws; and 
(5)other citizens from minority groups, including, religious and ethnic minorities, women, and individuals with disabilities. (b)Housing and care of employeesThe Climate Resiliency Corps may provide housing for persons employed and furnish them with such subsistence, clothing, medical attendance and hospitalization, and cash allowance, as may be necessary during the duration of employment. 
(c)TransportationThe Climate Resiliency Corps may provide for the transportation of persons employed to and from the places of employment. 536.Project applicationsTo be eligible for a project to be completed by the Climate Resiliency Corps under this part, an entity shall submit directly to the chief executive officer an application in such manner and containing such information as the chief executive officer may require.  
537.FundingThere is authorized to be appropriated to carry out this part $10,000,000,000, to remain available until expended.  